Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-2
                         1079 Filed
                               Filed09/21/20
                                     01/22/21 Entered
                                               Entered09/21/20
                                                       01/22/2117:23:29
                                                                16:43:17 Page
                                                                          Page11ofof61
                                                                                     61




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                                                                                        SE2
                                    DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P.,1                          )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )

             FIRST AMENDED PLAN OF REORGANIZATION OF HIGHLAND
                         CAPITAL MANAGEMENT, L.P.

  PACHULSKI STANG ZIEHL & JONES LLP                          HAYWARD & ASSOCIATES PLLC
  Jeffrey N. Pomerantz (CA Bar No.143717)                    Melissa S. Hayward (TX Bar No. 24044908)
  Ira D. Kharasch (CA Bar No. 109084)                        Zachery Z. Annable (TX Bar No. 24053075)
  Gregory V. Demo (NY Bar No. 5371992)                       10501 N. Central Expy, Ste. 106
  10100 Santa Monica Boulevard, 13th Floor                   Dallas, TX 75231
  Los Angeles, CA 90067                                      Telephone: (972) 755-7100
  Telephone: (310) 277-6910                                  Facsimile: (972) 755-7110
  Facsimile: (310) 201-0760                                  Email: MHayward@HaywardFirm.com
  Email: jpomerantz@pszjlaw.com                                      ZAnnable@HaywardFirm.com:
          ikharasch@pszjlaw.com
          gdemo@pszjlaw.com

                             Counsel for the Debtor and Debtor-in-Possession




  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



                                                     -1-
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-2
                         1079 Filed
                               Filed09/21/20
                                     01/22/21 Entered
                                               Entered09/21/20
                                                       01/22/2117:23:29
                                                                16:43:17 Page
                                                                          Page22ofof61
                                                                                     61




  ARTICLE I. RULES OF INTERPRETATION, COMPUTATION OF TIME,
                GOVERNING LAW AND DEFINED TERMS .............................................. 1

          A.       Rules of Interpretation, Computation of Time and Governing Law ..................... 1

          B.       Defined Terms ...................................................................................................... 2

  ARTICLE II. ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS................. 15

          A.       Administrative Expense Claims.......................................................................... 15

          B.       Professional Fee Claims ...................................................................................... 15

          C.       Priority Tax Claims ............................................................................................. 16

  ARTICLE III. CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS
                 AND EQUITY INTERESTS ......................................................................... 16

          A.       Summary ............................................................................................................. 16

          B.       Summary of Classification and Treatment of Classified Claims and
                   Equity Interests ................................................................................................... 17

          C.       Elimination of Vacant Classes ............................................................................ 17

          D.       Impaired/Voting Classes ..................................................................................... 17

          E.       Unimpaired/Non-Voting Classes ........................................................................ 17

          F.       Impaired/Non-Voting Classes ............................................................................. 17

          G.       Cramdown ........................................................................................................... 17

          H.       Classification and Treatment of Claims and Equity Interests ............................. 18

          I.       Special Provision Governing Unimpaired Claims .............................................. 22

          J.       Subordinated Claims ........................................................................................... 22

  ARTICLE IV. MEANS FOR IMPLEMENTATION OF THIS PLAN ..................................... 23

          A.       Summary ............................................................................................................. 23

          B.       The Claimant Trust ............................................................................................. 23

          1.       Creation and Governance of the Claimant Trust and Litigation Sub-
                   Trust. ................................................................................................................... 23

          2.       Claimant Trust Oversight Committee ................................................................. 24



                                                                - ii -
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-2
                         1079 Filed
                               Filed09/21/20
                                     01/22/21 Entered
                                               Entered09/21/20
                                                       01/22/2117:23:29
                                                                16:43:17 Page
                                                                          Page33ofof61
                                                                                     61



                                                                                                                               Page

        3.     Purpose of the Claimant Trust. ........................................................................... 25

        4.     Claimant Trustee and Claimant Trust Agreement. ............................................. 25

        5.     Compensation and Duties of Trustees. ............................................................... 26

        6.     Cooperation of Debtor and Reorganized Debtor. .............................................. 27

        7.     United States Federal Income Tax Treatment of the Claimant Trust. ................ 27

        8.     Tax Reporting...................................................................................................... 27

        9.     Claimant Trust Assets. ........................................................................................ 28

        10.    Claimant Trust Expenses. ................................................................................... 28

        11.    Trust Distributions to Claimant Trust Beneficiaries. ......................................... 28

        12.    Cash Investments. ............................................................................................... 28

        13.    Dissolution of the Claimant Trust. ...................................................................... 29

        C.     The Reorganized Debtor ..................................................................................... 29

        1.     Corporate Existence............................................................................................ 29

        2.     Cancellation of Equity Interests and Release ..................................................... 29

        3.     Issuance of New Partnership Interests ............................................................... 29

        4.     Management of the Reorganized Debtor ............................................................ 30

        5.     Vesting of Assets in the Reorganized Debtor ...................................................... 30

        6.     Distribution of Proceeds from the Reorganized Debtor Assets; Transfer
               of Reorganized Debtor Assets ............................................................................. 31

        D.     Company Action ................................................................................................. 31

        E.     Release of Liens, Claims and Equity Interests.................................................... 32

        F.     Cancellation of Notes, Certificates and Instruments........................................... 32

        G.     Cancellation of Existing Instruments Governing Security Interests ................... 32

        H.     Control Provisions .............................................................................................. 33

        I.     Treatment of Vacant Classes .............................................................................. 33


                                                         - iii -
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-2
                         1079 Filed
                               Filed09/21/20
                                     01/22/21 Entered
                                               Entered09/21/20
                                                       01/22/2117:23:29
                                                                16:43:17 Page
                                                                          Page44ofof61
                                                                                     61



                                                                                                                                            Page

            J.        Plan Documents .................................................................................................. 33

  ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
               LEASES ......................................................................................................... 33

            A.        Assumption, Assignment, or Rejection of Executory Contracts and
                      Unexpired Leases ................................................................................................ 33

            B.        Claims Based on Rejection of Executory Contracts or Unexpired
                      Leases .................................................................................................................. 34

            C.        Cure of Defaults for Assumed or Assigned Executory Contracts and
                      Unexpired Leases ................................................................................................ 34

            D.        Assumption of Insurance Policies ....................................................................... 35

  ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ............................................. 35

            A.        Dates of Distributions ......................................................................................... 35

            B.        Distribution Agent .............................................................................................. 36

            C.        Cash Distributions............................................................................................... 37

            D.        Disputed Claims Reserve .................................................................................... 37

            E.        Rounding of Payments ........................................................................................ 37

            F.        De Minimis Distribution ..................................................................................... 37

            G.        Distributions on Account of Allowed Claims ..................................................... 37

            H.        General Distribution Procedures ......................................................................... 38

            I.        Address for Delivery of Distributions................................................................. 38

            J.        Undeliverable Distributions and Unclaimed Property ........................................ 38

            K.        Withholding Taxes .............................................................................................. 38

            L.        Setoffs ................................................................................................................. 39

            M.        Surrender of Cancelled Instruments or Securities .............................................. 39

            N.        Lost, Stolen, Mutilated or Destroyed Securities ................................................. 39




                                                                  - iv -
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-2
                         1079 Filed
                               Filed09/21/20
                                     01/22/21 Entered
                                               Entered09/21/20
                                                       01/22/2117:23:29
                                                                16:43:17 Page
                                                                          Page55ofof61
                                                                                     61



                                                                                                                                        Page

  ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT,
                UNLIQUIDATED AND DISPUTED CLAIMS ............................................ 40

          A.       Filing of Proofs of Claim .................................................................................... 40

          B.       Disputed Claims .................................................................................................. 40

          C.       Procedures Regarding Disputed Claims or Disputed Equity Interests ............... 40

          D.       Allowance of Claims and Equity Interests.......................................................... 40

          1.       Allowance of Claims ........................................................................................... 40

          2.       Estimation ........................................................................................................... 41

          3.       Disallowance of Claims ...................................................................................... 41

  ARTICLE VIII. EFFECTIVENESS OF THIS PLAN ............................................................... 41

          A.       Conditions Precedent to the Effective Date ........................................................ 41

          B.       Waiver of Conditions .......................................................................................... 43

          C.       Effect of Non-Occurrence of Conditions to Effectiveness ................................. 43

          D.       Dissolution of the Committee ............................................................................. 43

  ARTICLE IX. EXCULPATION, INJUNCTION AND RELATED PROVISIONS ................. 43

          A.       General ................................................................................................................ 43

          B.       Discharge of Claims ............................................................................................ 44

          C.       Exculpation ......................................................................................................... 44

          D.       Releases by the Debtor........................................................................................ 44

          E.       Preservation of Rights of Action......................................................................... 45

          1.       Maintenance of Causes of Action ....................................................................... 45

          2.       Preservation of All Causes of Action Not Expressly Settled or Released ........... 45

          F.       Injunction ............................................................................................................ 46

          G.       Term of Injunctions or Stays............................................................................... 47

  ARTICLE X. BINDING NATURE OF PLAN .......................................................................... 47


                                                               -v-
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-2
                         1079 Filed
                               Filed09/21/20
                                     01/22/21 Entered
                                               Entered09/21/20
                                                       01/22/2117:23:29
                                                                16:43:17 Page
                                                                          Page66ofof61
                                                                                     61



                                                                                                                                      Page

  ARTICLE XI. RETENTION OF JURISDICTION .................................................................... 47

  ARTICLE XII. MISCELLANEOUS PROVISIONS ................................................................. 49

          A.       Payment of Statutory Fees and Filing of Reports ............................................... 49

          B.       Modification of Plan ........................................................................................... 50

          C.       Revocation of Plan .............................................................................................. 50

          D.       Entire Agreement ................................................................................................ 50

          E.       Closing of Chapter 11 Case ................................................................................ 50

          F.       Successors and Assigns....................................................................................... 50

          G.       Reservation of Rights .......................................................................................... 51

          H.       Further Assurances.............................................................................................. 51

          I.       Severability ......................................................................................................... 51

          J.       Service of Documents ......................................................................................... 52

          K.       Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of
                   the Bankruptcy Code........................................................................................... 53

          L.       Governing Law ................................................................................................... 53

          M.       Tax Reporting and Compliance .......................................................................... 53

          N.       Exhibits and Schedules ....................................................................................... 53

          O.       Controlling Document ........................................................................................ 54




                                                              - vi -
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-2
                         1079 Filed
                               Filed09/21/20
                                     01/22/21 Entered
                                               Entered09/21/20
                                                       01/22/2117:23:29
                                                                16:43:17 Page
                                                                          Page77ofof61
                                                                                     61




                  DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION


          HIGHLAND CAPITAL MANAGEMENT, L.P., as debtor and debtor-in-possession in
  the above-captioned case (the “Debtor”), proposes the following chapter 11 plan of
  reorganization (the “Plan”) for, among other things, the resolution of the outstanding Claims
  against, and Equity Interests in, the Debtor. Unless otherwise noted, capitalized terms used in
  this Plan have the meanings set forth in Article I of this Plan. The Debtor is the proponent of this
  Plan within the meaning of section 1129 of the Bankruptcy Code.

          Reference is made to the Disclosure Statement (as such term is defined herein and
  distributed contemporaneously herewith) for a discussion of the Debtor’s history, business,
  results of operations, historical financial information, projections and assets, and for a summary
  and analysis of this Plan and the treatment provided for herein. There also are other agreements
  and documents that may be Filed with the Bankruptcy Court that are referenced in this Plan or
  the Disclosure Statement as Exhibits and Plan Documents. All such Exhibits and Plan
  Documents are incorporated into and are a part of this Plan as if set forth in full herein. Subject
  to the other provisions of this Plan, and in accordance with the requirements set forth in
  section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019, the Debtor reserves the right to
  alter, amend, modify, revoke, or withdraw this Plan prior to the Effective Date.

          If this Plan cannot be confirmed, for any reason, then subject to the terms set forth herein,
  this Plan may be revoked.

                                    ARTICLE I.
                   RULES OF INTERPRETATION, COMPUTATION OF TIME,
                         GOVERNING LAW AND DEFINED TERMS

  A.     Rules of Interpretation, Computation of Time and Governing Law

          For purposes hereof: (a) in the appropriate context, each term, whether stated in the
  singular or the plural, shall include both the singular and the plural, and pronouns stated in the
  masculine, feminine or neuter gender shall include the masculine, feminine and the neuter
  gender; (b) any reference herein to a contract, lease, instrument, release, indenture or other
  agreement or document being in a particular form or on particular terms and conditions means
  that the referenced document, as previously amended, modified or supplemented, if applicable,
  shall be substantially in that form or substantially on those terms and conditions; (c) any
  reference herein to an existing document or exhibit having been Filed or to be Filed shall mean
  that document or exhibit, as it may thereafter be amended, modified or supplemented in
  accordance with its terms; (d) unless otherwise specified, all references herein to “Articles,”
  “Sections,” “Exhibits” and “Plan Documents” are references to Articles, Sections, Exhibits and
  Plan Documents hereof or hereto; (e) unless otherwise stated, the words “herein,” “hereof,”
  “hereunder” and “hereto” refer to this Plan in its entirety rather than to a particular portion of this
  Plan; (f) captions and headings to Articles and Sections are inserted for convenience of reference
  only and are not intended to be a part of or to affect the interpretation hereof; (g) any reference to
  an Entity as a Holder of a Claim or Equity Interest includes such Entity’s successors and assigns;
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-2
                         1079 Filed
                               Filed09/21/20
                                     01/22/21 Entered
                                               Entered09/21/20
                                                       01/22/2117:23:29
                                                                16:43:17 Page
                                                                          Page88ofof61
                                                                                     61




  (h) the rules of construction set forth in section 102 of the Bankruptcy Code shall apply; (i) any
  term used in capitalized form herein that is not otherwise defined but that is used in the
  Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the
  Bankruptcy Code or the Bankruptcy Rules, as the case may be; and (j) “$” or “dollars” means
  Dollars in lawful currency of the United States of America. The provisions of Bankruptcy
  Rule 9006(a) shall apply in computing any period of time prescribed or allowed herein.

  B.     Defined Terms

        Unless the context otherwise requires, the following terms shall have the following
  meanings when used in capitalized form herein:

              1. “Acis” means collectively Acis Capital Management, L.P. and Acis Capital
  Management GP, LLP.

                 2. “Administrative Expense Claim” means any Claim for costs and expenses of
  administration of the Chapter 11 Case that is Allowed pursuant to sections 503(b), 507(a)(2),
  507(b) or 1114(2) of the Bankruptcy Code, including, without limitation, (a) the actual and
  necessary costs and expenses incurred after the Petition Date and through the Effective Date of
  preserving the Estate and operating the business of the Debtor; and (b) all fees and charges
  assessed against the Estate pursuant to sections 1911 through 1930 of chapter 123 of title 28 of
  the United States Code, and that have not already been paid by the Debtor during the Chapter 11
  Case and a Professional Fee Claim.

                 3. “Administrative Expense Claims Bar Date” means, with respect to any
  Administrative Expense Claim (other than a Professional Fee Claim) becoming due on or prior to
  the Effective Date, on [___] at 5:00 p.m. (prevailing Central Time).

                4. “Administrative Expense Claims Objection Deadline” means, with respect to
  any Administrative Expense Claim, the later of (a) ninety (90) days after the Effective Date and
  (b) sixty (60) days after the timely Filing of the applicable request for payment of such
  Administrative Expense Claim; provided, however, that the Administrative Expense Claims
  Objection Deadline may be extended by the Bankruptcy Court upon a motion by the Claimant
  Trustee.

                 5. “Affiliate” means an “affiliate” as defined in section 101(2) of the Bankruptcy
  Code and also includes any other Entity that directly or indirectly, through one or more
  intermediaries, controls, is controlled by, or is under common control with, such affiliate. For
  the purposes of this definition, the term “control” (including the terms “controlled by” and
  “under common control with”) means the possession, directly or indirectly, of the power to direct
  or cause the direction of the management and policies of a Person, whether through the
  ownership of voting securities, by contract, or otherwise.

                 6. “Allowed” means, with respect to any Claim, except as otherwise provided in
  the Plan: (a) any Claim that is evidenced by a Proof of Claim that has been timely Filed by the
  Bar Date, or that is not required to be evidenced by a Filed Proof of Claim under the Bankruptcy
  Code or a Final Order; (b) a Claim that is listed in the Schedules as not contingent, not
  unliquidated, and not disputed and for which no Proof of Claim has been timely filed; (c) a
                                                   2
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-2
                         1079 Filed
                               Filed09/21/20
                                     01/22/21 Entered
                                               Entered09/21/20
                                                       01/22/2117:23:29
                                                                16:43:17 Page
                                                                          Page99ofof61
                                                                                     61




  Claim Allowed pursuant to the Plan or a Final Order of the Bankruptcy Court; or (d) a Claim that
  is not Disputed (including for which a Proof of Claim has been timely filed in a liquidated and
  noncontingent amount that has not been objected to by the Claims Objection Deadline or as to
  which any such objection has been overruled by Final Order); provided, however, that with
  respect to a Claim described in clauses (a) and (b) above, such Claim shall be considered
  Allowed only if and to the extent that, with respect to such Claim, no objection to the allowance
  thereof has been interposed within the applicable period of time fixed by the Plan, the
  Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or such an objection is so
  interposed and the Claim shall have been Allowed by a Final Order.

                 7. “Allowed Claim or Equity Interest” means a Claim or an Equity Interest of the
  type that has been Allowed.

                  8. “Assets” means all of the rights, titles, and interest of the Debtor, Reorganized
  Debtor, or Claimant Trust, in and to property of whatever type or nature, including, without
  limitation, real, personal, mixed, intellectual, tangible, and intangible property, the Debtor’s
  books and records, and the Causes of Action.

                  9. “Available Cash” means any Cash in excess of the amount needed for the
  Claimant Trust and Reorganized Debtor to maintain business operations as determined in the
  sole discretion of the Claimant Trustee.

                 10. “Avoidance Actions” means any and all avoidance, recovery, subordination or
  other actions or remedies that may be brought by and on behalf of the Debtor or its Estate under
  the Bankruptcy Code or applicable nonbankruptcy law, including, without limitation, actions or
  remedies arising under sections 502, 510, 544, 545, and 547-553 of the Bankruptcy Code or
  under similar state or federal statutes and common law, including fraudulent transfer laws

                 11. “Ballot” means the form(s) distributed to holders of Impaired Claims or
  Equity Interests entitled to vote on the Plan on which to indicate their acceptance or rejection of
  the Plan.

                12. “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
  §§ 101-1532, as amended from time to time and as applicable to the Chapter 11 Case.

                13. “Bankruptcy Court” means the United States Bankruptcy Court for the
  Northern District of Texas, Dallas Division, or any other court having jurisdiction over the
  Chapter 11 Case.

                  14. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the
  Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
  Northern District of Texas, Dallas Division, in each case as amended from time to time and as
  applicable to the Chapter 11 Case.

                 15. “Bar Date” means the applicable deadlines set by the Bankruptcy Court for
  the filing of Proofs of Claim against the Debtor as set forth in the Bar Date Order, which
  deadlines may be or have been extended for certain Claimants by order of the Bankruptcy Court.

                                                   3
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            1010
                                                                              of 61
                                                                                 of
                                        61



                16. “Bar Date Order” means the Order (I) Establishing Bar Dates for Filing
  Proofs of Claim and (II) Approving the Form and Manner of Notice Thereof [D.I. 488].

                 17. “Business Day” means any day, other than a Saturday, Sunday or “legal
  holiday” (as defined in Bankruptcy Rule 9006(a)).

                 18. “Cash” means the legal tender of the United States of America or the
  equivalent thereof.

                  19. “Causes of Action” means any action, claim, cross-claim, third-party claim,
  cause of action, controversy, demand, right, Lien, indemnity, contribution, guaranty, suit,
  obligation, liability, debt, damage, judgment, account, defense, remedy, offset, power, privilege,
  license and franchise of any kind or character whatsoever, in each case whether known,
  unknown, contingent or non-contingent, matured or unmatured, suspected or unsuspected,
  liquidated or unliquidated, disputed or undisputed, foreseen or unforeseen, direct or indirect,
  choate or inchoate, secured or unsecured, assertable directly or derivatively (including, without
  limitation, under alter ego theories), whether arising before, on, or after the Petition Date, in
  contract or in tort, in law or in equity or pursuant to any other theory of law. For the avoidance
  of doubt, Cause of Action includes, without limitation,: (a) any right of setoff, counterclaim or
  recoupment and any claim for breach of contract or for breach of duties imposed by law or in
  equity; (b) the right to object to Claims or Equity Interests; (c) any claim pursuant to section 362
  or chapter 5 of the Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress
  and usury, and any other defenses set forth in section 558 of the Bankruptcy Code; (e) any claims
  under any state or foreign law, including, without limitation, any fraudulent transfer or similar
  claims; (f) the Avoidance Actions, and (g) the Estate Claims. The Causes of Action include,
  without limitation, the Causes of Action belonging to the Debtor’s Estate listed on the schedule
  of Causes of Action to be filed with the Plan Supplement.

                  20. “CEO/CRO” means James P. Seery, Jr., the Debtor’s chief executive officer
  and chief restructuring officer.

                  21. “Chapter 11 Case” means the Debtor’s case under chapter 11 of the
  Bankruptcy Code commenced on the Petition Date in the Delaware Bankruptcy Court and
  transferred to the Bankruptcy Court on December 4, 2019, and styled In re Highland Capital
  Management, L.P., Case No. 19-34054-sgj-11.

                22. “Claim” means any “claim” against the Debtor as defined in section 101(5) of
  the Bankruptcy Code.

               23. “Claims Objection Deadline” means the date that is 180 days after the
  Confirmation Date; provided, however, the Claims Objection Deadline may be extended by the
  Bankruptcy Court upon a motion by the Claimant Trustee.

                24. “Claimant Trust” means the trust established for the benefit of the Claimant
  Trust Beneficiaries on the Effective Date in accordance with the terms of this Plan and the
  Claimant Trust Agreement.


                                                   4
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            1111
                                                                              of 61
                                                                                 of
                                        61



                25. “Claimant Trust Agreement” means the agreement Filed in the Plan
  Supplement establishing and delineating the terms and conditions of the Claimant Trust.

                 26. “Claimant Trust Assets” means (i) all Assets of the Estate other than the
  Reorganized Debtor Assets, including, but not limited to, the Causes of Action, Available Cash,
  any proceeds realized or received from such Assets, all rights of setoff, recoupment, and other
  defenses with respect, relating to, or arising from such Assets, (ii) any Assets received from the
  Reorganized Debtor on or after the Effective Date, (iii) the limited partnership interests in the
  Reorganized Debtor, and (iv) the ownership interests in New GP LLC.

                 27. “Claimant Trust Beneficiaries” means the Holders of Allowed General
  Unsecured Claims, Holders of Allowed Subordinated Claims, and, only upon certification by the
  Claimant Trustee that the Holders of such Claims have been paid indefeasibly in full plus, to the
  extent applicable, post-petition interest at the federal judgment rate in accordance with the terms
  and conditions set forth in the Claimant Trust Agreement, Holders of Allowed Class B/C
  Limited Partnership Interests, and Holders of Allowed Class A Limited Partnership Interests.

                 28. “Claimant Trustee” means James P. Seery, Jr., the Debtor’s chief executive
  officer and chief restructuring officer, or such other Person identified in the Plan Supplement
  who will act as the trustee of the Claimant Trust in accordance with the Plan, the Confirmation
  Order, and Claimant Trust Agreement or any replacement trustee pursuant to (and in accordance
  with) the Claimant Trust Agreement. The Claimant Trustee shall be responsible for, among
  other things, monetizing the Estate’s investment assets, resolving Claims, and, as the sole officer
  of New GP LLC, winding down the Reorganized Debtor’s business operations.

                 29. “Claimant Trust Expenses” means all reasonable legal and other reasonable
  professional fees, costs, and expenses incurred by the Trustees on account of administration of
  the Claimant Trust, including any reasonable administrative fees and expenses, reasonable
  attorneys’ fees and expenses, reasonable insurance costs, taxes, reasonable escrow expenses, and
  other expenses.

                 30. “Claimant Trust Interests” means the non-transferable interests in the
  Claimant Trust that are issued to the Claimant Trust Beneficiaries pursuant to this Plan;
  provided, however, Holders of Class A Limited Partnership Interests, Class B Limited
  Partnership Interests, and Class C Limited Partnership Interests will not be deemed to hold
  Claimant Trust Interests unless and until the Contingent Claimant Trust Interests distributed to
  such Holders vest in accordance with the terms of this Plan and the Claimant Trust Agreement.

                 31. “Claimant Trust Oversight Committee” means the committee of five Persons
  established pursuant to ARTICLE IV of this Plan to oversee the Claimant Trustee’s performance
  of its duties and otherwise serve the functions described in this Plan and the Claimant Trust
  Agreement.

               32. “Class” means a category of Holders of Claims or Equity Interests as set forth
  in ARTICLE III hereof pursuant to section 1122(a) of the Bankruptcy Code.

                 33. “Class A Limited Partnership Interest” means the Class A Limited Partnership
  Interests as defined in the Limited Partnership Agreement held by The Dugaboy Investment
                                                 5
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            1212
                                                                              of 61
                                                                                 of
                                        61



  Trust, Mark and Pamela Okada Family Trust – Exempt Trust 2, Mark and Pamela Okada –
  Exempt Descendants’ Trust, and Mark Kiyoshi Okada, and the General Partner Interest.

                  34. “Class B Limited Partnership Interest” means the Class B Limited Partnership
  Interests as defined in the Limited Partnership Agreement held by Hunter Mountain Investment
  Trust.

                35. “Class B/C Limited Partnership Interests” means, collectively, the Class B
  Limited Partnership and Class C Limited Partnership Interests.

                  36. “Class C Limited Partnership Interest” means the Class C Limited Partnership
  Interests as defined in the Limited Partnership Agreement held by Hunter Mountain Investment
  Trust.

                 37. “Committee” means the Official Committee of Unsecured Creditors
  appointed by the U.S. Trustee pursuant to 11 U.S.C. § 1102(a)(1) on October 29, 2019 [D.I. 65],
  consisting of (i) Redeemer Committee of Highland Crusader Fund, (ii) Meta-e Discovery,
  (iii) UBS, and (iv) Acis.

                 38. “Confirmation Date” means the date on which the clerk of the Bankruptcy
  Court enters the Confirmation Order on the docket of the Bankruptcy Court.

                 39. “Confirmation Hearing” means the hearing held by the Bankruptcy Court
  pursuant to section 1128 of the Bankruptcy Code to consider confirmation of this Plan, as such
  hearing may be adjourned or continued from time to time.

                 40. “Confirmation Order” means the order of the Bankruptcy Court confirming
  this Plan pursuant to section 1129 of the Bankruptcy Code.

                41. “Convenience Claim” means any prepetition unsecured Claim against the
  Debtor other than an Unpaid Employee Claim that is less than or equal to $2,500,000 or any
  General Unsecured Claim that is voluntarily reduced to an Allowed amount less than or equal to
  $2,500,000.

                42. “Convenience Claim Pool” means the $15,000,000 in Cash that shall be
  available upon the Effective Date for distribution to Holders of Convenience Claims under the
  Plan as set forth herein. If the total amount of Allowed Convenience Claims is less than
  $15,000,000, any Cash remaining in the Convenience Claim Pool after all distributions to
  Allowed Holders of Convenience Claims have been made will be transferred to the Claimant
  Trust and administered as a Claimant Trust Asset.

                  43. “Contingent Claimant Trust Interests” means the contingent Claimant Trust
  Interests to be distributed to Holders of Class A Limited Partnership Interests, Holders of Class B
  Limited Partnership Interests, and Holders of Class C Limited Partnership Interests in
  accordance with this Plan, the rights of which shall not vest, and consequently convert to
  Claimant Trust Interests, unless and until the Claimant Trustee Files a certification that all
  holders of Allowed General Unsecured Claims have been paid indefeasibly in full, including, to
  the extent applicable, all accrued and unpaid post-petition interest at the federal judgment rate.
                                                  6
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            1313
                                                                              of 61
                                                                                 of
                                        61



  As set forth in the Claimant Trust Agreement, the Contingent Claimant Trust Interests distributed
  to the Holders of Class A Limited Partnership Interests will be subordinated to the Contingent
  Claimant Trust Interests distributed to the Holders of Class B/C Limited Partnership Interests.

                 44. “Debtor” means Highland Capital Management, L.P. in its capacity as debtor
  and debtor in possession in the Chapter 11 Case.

                  45. “Delaware Bankruptcy Court” means the United States Bankruptcy Court for
  the District of Delaware.

                   46. “Disclosure Statement” means that certain Disclosure Statement for Debtor’s
  Chapter 11 Plan of Reorganization, as amended, supplemented, or modified from time to time,
  which describes this Plan, including all exhibits and schedules thereto and references therein that
  relate to this Plan.

                 47. “Disputed” means with respect to any Claim or Equity Interest, any Claim or
  Equity Interest that is not yet Allowed.

                48. “Distribution Agent” means the Claimant Trustee, or any party designated by
  the Claimant Trustee to serve as distribution agent under this Plan.

                 49. “Distribution Record Date” means the date for determining which Holders of
  Claims and Equity Interests are eligible to receive distributions hereunder, which date shall be
  the Effective Date or such later date determined by the Bankruptcy Court.

                50. “Effective Date” means the Business Day that this Plan becomes effective as
  provided in ARTICLE VIII hereof.

                51. “Entity” means any “entity” as defined in section 101(15) of the Bankruptcy
  Code and also includes any Person or any other entity.

                   52. “Equity Interest” means any Equity Security in the Debtor, including, without
  limitation, all issued, unissued, authorized or outstanding partnership interests, shares, of stock or
  limited company interests, the Class A Limited Partnership Interests, the Class B Limited
  Partnership Interests, and the Class C Limited Partnership Interests.

                53. “Equity Security” means an “equity security” as defined in section 101(16) of
  the Bankruptcy Code.

                 54. “Estate” means the bankruptcy estate of the Debtor created by virtue of
  section 541 of the Bankruptcy Code upon the commencement of the Chapter 11 Case.

                55. “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
  Final Term Sheet [D.I. 354].

                   56. “Exculpated Parties” means, collectively, (i) the Debtor, (ii) the Independent
  Directors, (iii) the Committee, (iv) the members of the Committee (in their official capacities),
  (v) the Professionals retained by the Debtor in the Chapter 11 Case, (vi) Strand (solely from the
                                                    7
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            1414
                                                                              of 61
                                                                                 of
                                        61



  date of appointment of the Independent Directors), (vii) the CEO/CRO; and (viii) the Related
  Persons of each of the parties listed in (i) through (vii); provided, however, that neither James
  Dondero nor Mark Okada is included in the term “Exculpated Party.”

                 57. “Executory Contract” means a contract to which the Debtor is a party that is
  subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

                 58. “Exhibit” means an exhibit annexed hereto or to the Disclosure Statement (as
  such exhibits are amended, modified or otherwise supplemented from time to time), which are
  incorporated by reference herein.

                  59. “File” or “Filed” or “Filing” means file, filed or filing with the Bankruptcy
  Court or its authorized designee in the Chapter 11 Case.

                  60. “Final Order” means an order or judgment of the Bankruptcy Court, which is
  in full force and effect, and as to which the time to appeal, petition for certiorari, or move for a
  new trial, reargument or rehearing has expired and as to which no appeal, petition for certiorari,
  or other proceedings for a new trial, reargument or rehearing shall then be pending or as to which
  any right to appeal, petition for certiorari, new trial, reargument, or rehearing shall have been
  waived in writing in form and substance satisfactory to the Debtor, the Reorganized Debtor, or
  the Claimant Trustee, as applicable, or, in the event that an appeal, writ of certiorari, new trial,
  reargument, or rehearing thereof has been sought, such order of the Bankruptcy Court shall have
  been determined by the highest court to which such order was appealed, or certiorari, new trial,
  reargument or rehearing shall have been denied and the time to take any further appeal, petition
  for certiorari, or move for a new trial, reargument or rehearing shall have expired; provided,
  however, that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
  or any analogous rule under the Bankruptcy Rules, may be Filed with respect to such order shall
  not preclude such order from being a Final Order.

                61. “Frontier Secured Claim” means the loan from Frontier State Bank to the
  Debtor in the principal amount of $7,879,688.00 made pursuant to that certain First Amended
  and Restated Loan Agreement, dated March 29, 2018.

                 62. “General Partner Interest” means the Class A Limited Partnership Interest
  held by Strand, as the Debtor’s general partner.

                 63. “General Unsecured Claim” means (1) any prepetition Claim against the
  Debtor that is not Secured and is not a/an: (a) Administrative Expense Claim; (b) Professional
  Fee Claim; (c) Priority Tax Claim; (d) Priority Non-Tax Claim; (e) Convenience Claim; (f)
  Unpaid Employee Claim; or (g) Subordinated Claim and (2) any Convenience Claim or Unpaid
  Employee Claim that makes the GUC Election.

                64. “Governmental Unit” means a “governmental unit” as defined in
  section 101(27) of the Bankruptcy Code.

                 65. “GUC Election” means the option provided to each Holder of a Convenience
  Claim or Unpaid Employee Claim on their Ballot to elect to be treated as a General Unsecured
  Claim for all purposes under this Plan, including for purposes of voting on this Plan.
                                                   8
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            1515
                                                                              of 61
                                                                                 of
                                        61



                 66. “Holder” means an Entity holding a Claim against, or Equity Interest in, the
  Debtor.

                67. “Impaired” means, when used in reference to a Claim or Equity Interest, a
  Claim or Equity Interest that is impaired within the meaning of section 1124 of the Bankruptcy
  Code.

                  68. “Independent Directors” means John S. Dubel, James P. Seery, Jr., and
  Russell Nelms, the independent directors of Strand appointed on January 9, 2020, and any
  additional or replacement directors of Strand appointed after January 9, 2020.

                 69. “Initial Distribution Date” means, subject to the “Treatment” sections in
  ARTICLE III hereof, the date that is on or as soon as reasonably practicable after the Effective
  Date, when distributions under this Plan shall commence to Holders of Allowed Claims and
  Equity Interests.

                  70. “Insurance Policies” means all insurance policies maintained by the Debtor as
  of the Petition Date.

                71. “Jefferies Secured Claim” means any Claim in favor of Jefferies, LLC, arising
  under that certain Prime Brokerage Customer Agreement, dated May 24, 2013, between the
  Debtor and Jefferies, LLC, that is secured by the assets, if any, maintained in the prime
  brokerage account created by such Prime Brokerage Customer Agreement.

                  72. “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy Code
  and, with respect to any asset, includes, without limitation, any mortgage, lien, pledge, charge,
  security interest or other encumbrance of any kind, or any other type of preferential arrangement
  that has the practical effect of creating a security interest, in respect of such asset.

               73. “Limited Partnership Agreement” means that certain Fourth Amended and
  Restated Agreement of Limited Partnership of Highland Capital Management, L.P., dated
  December 24, 2015, as amended.

                  74. “Litigation Sub-Trust” means a sub-trust that may be established within the
  Claimant Trust or a wholly –owned subsidiary of the Claimant Trust in each case in accordance
  with the terms and conditions set forth in the Claimant Trust Agreement. The Litigation Sub-
  Trust, if created, shall hold the Claimant Trust Assets that are Causes of Action.

                75. “Litigation Trustee” means the trustee appointed by the Committee who shall
  be responsible for investigating, litigating, and settling the Estate Claims for the benefit of the
  Claimant Trust in accordance with the terms and conditions set forth in the Claimant Trust
  Agreement. For avoidance of doubt, the Claimant Trustee may also serve as the Litigation
  Trustee.

                76. “Managed Funds” means Highland Multi-Strategy Credit Fund, L.P.,
  Highland Restoration Capital Partners, L.P., and any other investment vehicle managed by the
  Debtor pursuant to an Executory Contract assumed pursuant to this Plan.

                                                  9
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            1616
                                                                              of 61
                                                                                 of
                                        61



               77. “New GP LLC” means a limited liability company incorporated in the State of
  Delaware pursuant to the New GP LLC Documents to serve as the general partner of the
  Reorganized Debtor on the Effective Date.

                78. “New GP LLC Documents” means the charter, operating agreement, and other
  formational documents of New GP LLC.

                79. “Ordinary Course Professionals Order” means that certain Order Pursuant to
  Sections 105(a), 327, 328, and 330 of the Bankruptcy Code Authorizing the Debtor to Retain,
  Employ, and Compensate Certain Professionals Utilized by the Debtor in the Ordinary Course
  [D.I. 176].

                80. “Outside Closing Date” means [___] at 12:00 noon (prevailing Central time).

                  81. “Person” means a “person” as defined in section 101(41) of the Bankruptcy
  Code and also includes any natural person, individual, corporation, company, general or limited
  partnership, limited liability company, unincorporated organization firm, trust, estate, business
  trust, association, joint stock company, joint venture, government, governmental agency,
  Governmental Unit or any subdivision thereof, the United States Trustee, or any other entity,
  whether acting in an individual, fiduciary or other capacity.

                82. “Petition Date” means October 16, 2019.

                 83. “Plan” means this Debtor’s First Amended Chapter 11 Plan of
  Reorganization, including the Exhibits and the Plan Documents and all supplements, appendices,
  and schedules thereto, either in its present form or as the same may be altered, amended,
  modified or otherwise supplemented from time to time.

                84. “Plan Distribution” means the payment or distribution of consideration to
  Holders of Allowed Claims and Allowed Equity Interests under this Plan.

                 85. “Plan Documents” means any of the documents, other than this Plan, but
  including, without limitation, the documents to be filed with the Plan Supplement, to be
  executed, delivered, assumed, or performed in connection with the occurrence of the Effective
  Date, and as may be modified consistent with the terms hereof with the consent of the
  Committee.

                 86. “Plan Supplement” means the ancillary documents necessary for the
  implementation and effectuation of the Plan, including, without limitation, (i) the form of
  Claimant Trust Agreement, (ii) the forms of New GP LLC Documents, (iii) the form of
  Reorganized Limited Partnership Agreement, (iv) the Sub-Servicer Agreement (if applicable),
  (v) the identity of the initial members of the Claimant Trust Oversight Committee, (vi) the
  schedule of Causes of Action; and (vii) the schedule of Executory Contracts and Unexpired
  Leases to be assumed pursuant to this Plan, which, in each case, will be in form and substance
  reasonably acceptable to the Debtor and the Committee.



                                                 10
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            1717
                                                                              of 61
                                                                                 of
                                        61



                87. “Priority Non-Tax Claim” means a Claim entitled to priority pursuant to
  section 507(a) of the Bankruptcy Code other than a Priority Tax Claim or an Administrative
  Claim.

                 88. “Pro Rata” means the proportion that (a) the Allowed amount of a Claim or
  Equity Interest in a particular Class bears to (b) the aggregate Allowed amount of all Claims or
  Equity Interests in such Class.

                 89. “Professional” means (a) any Entity employed in the Chapter 11 Case
  pursuant to section 327, 328 363 or 1103 of the Bankruptcy Code or otherwise and (b) any Entity
  seeking compensation or reimbursement of expenses in connection with the Chapter 11 Case
  pursuant to sections 327, 328, 330, 331, 363, 503(b), 503(b)(4) and 1103 of the Bankruptcy
  Code.

                  90. “Professional Fee Claim” means a Claim under sections 328, 330(a), 331,
  363, 503 or 1103 of the Bankruptcy Code, with respect to a particular Professional, for
  compensation for services rendered or reimbursement of costs, expenses or other charges
  incurred after the Petition Date and prior to and including the Effective Date.

                91. “Professional Fee Claims Bar Date” means with respect to Professional Fee
  Claims, the Business Day which is sixty (60) days after the Effective Date or such other date as
  approved by order of the Bankruptcy Court.

                92. “Professional Fee Claims Objection Deadline” means, with respect to any
  Professional Fee Claim, thirty (30) days after the timely Filing of the applicable request for
  payment of such Professional Fee Claim.

                 93. “Proof of Claim” means a written proof of Claim or Equity Interest Filed
  against the Debtor in the Chapter 11 Case.

                  94. “Priority Tax Claim” means any Claim of a Governmental Unit of the kind
  specified in section 507(a)(8) of the Bankruptcy Code.

                  95. “Protected Parties” means, collectively, (i) the Debtor, (ii) Strand (solely
  from the date of the appointment of the Independent Directors), (iii) the Reorganized Debtor, (iv)
  the Independent Directors, (v) the Committee, (vi) the members of the Committee (in their
  official capacities), (vii) the Claimant Trust, (viii) the Claimant Trustee, (ix) the Litigation
  Trustee, (x) the members of the Claimant Trust Oversight Committee (in their official
  capacities), (xi) New GP LLC, (xii) the Professionals retained by the Debtor in the Chapter 11
  Case, (xiii) the CEO/CRO; and (xiv) the Related Persons of each of the parties listed in (i)
  through (xii); provided, however, that neither James Dondero nor Mark Okada is included in the
  term “Protected Party.”

                  96. “Reinstated” means, with respect to any Claim or Equity Interest, (a) leaving
  unaltered the legal, equitable, and contractual rights to which a Claim entitles the Holder of such
  Claim or Equity Interest in accordance with section 1124 of the Bankruptcy Code or (b)
  notwithstanding any contractual provision or applicable law that entitles the Holder of such
  Claim or Equity Interest to demand or receive accelerated payment of such Claim or Equity
                                                   11
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            1818
                                                                              of 61
                                                                                 of
                                        61



  Interest after the occurrence of a default: (i) curing any such default that occurred before or after
  the Petition Date, other than a default of a kind specified in section 365(b)(2) of the Bankruptcy
  Code or of a kind that section 365(b)(2) of the Bankruptcy Code expressly does not require to be
  cured; (ii) reinstating the maturity of such Claim or Equity Interest as such maturity existed
  before such default; (iii) compensating the Holder of such Claim or Equity Interest for any
  damages incurred as a result of any reasonable reliance by such Holder on such contractual
  provision or such applicable law; (iv) if such Claim or Equity Interest arises from any failure to
  perform a nonmonetary obligation, other than a default arising from failure to operate a non-
  residential real property lease subject to section 365(b)(1)(A) of the Bankruptcy Code,
  compensating the Holder of such Claim or Equity Interest (other than any Debtor or an insider of
  any Debtor) for any actual pecuniary loss incurred by such Holder as a result of such failure; and
  (v) not otherwise altering the legal, equitable, or contractual rights to which such Claim entitles
  the Holder of such Claim.

                  97. “Rejection Claim” means any Claim for monetary damages as a result of the
  rejection of an executory contract or unexpired lease pursuant to the Confirmation Order.

                  98. “Related Entity” means, without duplication, (a) James Dondero, (b) Mark
  Okada, (c) Grant Scott, (d) Hunter Covitz, (e) any entity or person that was an insider of the
  Debtor on the Petition Date under Section 101(31) of the Bankruptcy Code, including any non-
  statutory insider, (f) any entity that, after the Effective Date, is controlled directly or indirectly by
  James Dondero, including, without limitation, The Dugaboy Investment Trust, (g) the Hunter
  Mountain Investment Trust and any of its direct or indirect parents, and (h) the Charitable Donor
  Advised Fund, L.P., and any of its direct or indirect subsidiaries.

                 99. “Related Persons” means, with respect to any Person, such Person’s
  predecessors, successors, assigns (whether by operation of law or otherwise), and each of their
  respective present and former officers, directors, employees, managers, managing members,
  members, financial advisors, attorneys, accountants, investment bankers, consultants,
  professionals, advisors, shareholders, principals, partners, employees, subsidiaries, divisions,
  management companies, and other representatives, in each case solely in their capacity as such .

                  100. “Released Parties” means, collectively, (i) the Reorganized Debtor, (ii)
  the Claimant Trust, (iii) the Litigation Trust, (iv) the Independent Directors,(v) Strand (solely
  from the date of appointment of the Independent Directors), (vi) the Committee, (vii) the
  officers, directors, employees, and agents of the Debtor and Strand in each case (a) as are
  employed as of the Effective Date or (b) as are employed as of the date hereof and subsequently
  transferred by the Debtor or terminated by the Debtor without cause prior to the Effective Date,
  (viii) the CEO/CRO; and (ix) the Related Persons of each of the parties listed in (i) through (vi);
  provided, however, that neither James Dondero nor Mark Okada is included in the term
  “Released Party.”

                 101. “Reorganized Debtor” means the Debtor, as reorganized pursuant to this
  Plan on and after the Effective Date.

                102. “Reorganized Debtor Assets” means, without limitation, any limited and
  general partnership interests held by the Debtor, and any other Assets, including Causes of

                                                     12
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            1919
                                                                              of 61
                                                                                 of
                                        61



  Action (including, without limitation, claims for breach of fiduciary duty), that have not been, or
  cannot be, for any reason, transferred to the Claimant Trust.

                 103. “Reorganized Limited Partnership Agreement” means that certain Fifth
  Amended and Restated Agreement of Limited Partnership of Highland Capital Management,
  L.P., by and among the Claimant Trust, as limited partner, and New GP LLC, as general partner,
  Filed with the Plan Supplement.

                 104. “Restructuring” means the restructuring of the Debtor, the principal terms
  of which are set forth in this Plan and the Disclosure Statement.

                 105. “Retained Employee Claim” means any Claim filed by a current employee
  of the Debtor who will be employed by the Reorganized Debtor upon the Effective Date.

                 106. “Schedules” means the schedules of Assets and liabilities, statements of
  financial affairs, lists of Holders of Claims and Equity Interests and all amendments or
  supplements thereto Filed by the Debtor with the Bankruptcy Court [D.I. 247].

                  107. “Secured” means, when referring to a Claim: (a) secured by a Lien on
  property in which the Debtor’s Estate has an interest, which Lien is valid, perfected, and
  enforceable pursuant to applicable law or by reason of a Bankruptcy Court order, or that is
  subject to setoff pursuant to section 553 of the Bankruptcy Code, to the extent of the value of the
  creditor’s interest in the interest of the Debtor’s Estate in such property or to the extent of the
  amount subject to setoff, as applicable, as determined pursuant to section 506(a) of the
  Bankruptcy Code or (b) Allowed pursuant to the Plan as a Secured Claim.

                108. “Security” or “security” means any security as such term is defined in
  section 101(49) of the Bankruptcy Code.

                 109. “Stamp or Similar Tax” means any stamp tax, recording tax, personal
  property tax, conveyance fee, intangibles or similar tax, real estate transfer tax, sales tax, use tax,
  transaction privilege tax (including, without limitation, such taxes on prime contracting and
  owner-builder sales), privilege taxes (including, without limitation, privilege taxes on
  construction contracting with regard to speculative builders and owner builders), and other
  similar taxes imposed or assessed by any Governmental Unit.

                 110.    “Statutory Fees” means fees payable pursuant to 28 U.S.C. § 1930.

                 111.    “Strand” means Strand Advisors, Inc., the Debtor’s general partner.

                 112. “Sub-Servicer” means a third-party selected by the Claimant Trustee to
  service or sub-service the Reorganized Debtor Assets.

                 113. “Sub-Servicer Agreement” means the agreement that may be entered into
  providing for the servicing of the Reorganized Debtor Assets by the Sub-Servicer.




                                                    13
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            2020
                                                                              of 61
                                                                                 of
                                        61



                114. “Subordinated Claim” means any Claim that is subordinated to the
  Convenience Claims, Unpaid Employee Claims, and General Unsecured Claims pursuant to 11
  U.S.C. § 510 or Final Order of the Bankruptcy Court.

                 115. “Subordinated Claimant Trust Interests” means the Claimant Trust
  Interests to be distributed to Holders of Allowed Subordinated Claims under the Plan, which
  such interests shall be subordinated in right and priority to the Claimant Trust Interests
  distributed to Holders of Allowed General Unsecured Claims as provided in the Claimant Trust
  Agreement.

                116. “Trust Distribution” means the transfer of Cash or other property by the
  Claimant Trustee to the Claimant Trust Beneficiaries.

                 117.   “Trustees” means, collectively, the Claimant Trustee and Litigation
  Trustee.

                 118.   “UBS” means, collectively, UBS Securities LLC and UBS AG London
  Branch.

                 119. “Unexpired Lease” means a lease to which the Debtor is a party that is
  subject to assumption or rejection under section 365 of the Bankruptcy Code.

                  120. “Unimpaired” means, with respect to a Class of Claims or Equity Interests
  that is not impaired within the meaning of section 1124 of the Bankruptcy Code.

                 121. “Unpaid Employee Claim” means any Claim filed by Scott Ellington,
  Thomas Surgent, Frank Waterhouse, Hunter Covitz, Jean Paul Sevilla, or Isaac Leventon;
  provided, however, that if any such Claim or portion of such Claim is entitled to priority pursuant
  to section 507(a) of the Bankruptcy Code, such Claim or portion of such Claim will be a Priority
  Non-Tax Claim.

                  122. “Unpaid Employee Claim Pool” means the $3,000,000 in Cash that shall
  be available upon the Effective Date for distribution to Holders of Unpaid Employee Claims
  under the Plan as set forth herein. If the total amount of Allowed Unpaid Employee Claims is
  less than $3,000,000, any Cash remaining in the Unpaid Employee Claim Pool after all
  distributions to Allowed Holders of Unpaid Employee Claims have been made will be
  transferred to the Claimant Trust and administered as a Claimant Trust Asset.

                 123. “Voting Deadline” means the date and time by which all Ballots to accept
  or reject the Plan must be received in order to be counted under the under the Order of the
  Bankruptcy Court approving the Disclosure Statement as containing adequate information
  pursuant to section 1125(a) of the Bankruptcy Code and authorizing the Debtor to solicit
  acceptances of the Plan.

                 124.   “Voting Record Date” means [____].



                                                  14
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            2121
                                                                              of 61
                                                                                 of
                                        61



                                 ARTICLE II.
                ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS

  A.     Administrative Expense Claims

          On the later of the Effective Date or the date on which an Administrative Expense Claim
  becomes an Allowed Administrative Expense Claim, or, in each such case, as soon as practicable
  thereafter, each Holder of an Allowed Administrative Expense Claim (other than Professional
  Fee Claims) will receive, in full satisfaction, settlement, discharge and release of, and in
  exchange for, such Allowed Administrative Expense Claim either (i) payment in full in
  Available Cash for the unpaid portion of such Allowed Administrative Expense Claim; or
  (ii) such other less favorable treatment as agreed to in writing by the Debtor or the Reorganized
  Debtor, as applicable, and such Holder; provided, however, that Administrative Expense Claims
  incurred by the Debtor in the ordinary course of business may be paid in the ordinary course of
  business in the discretion of the Debtor in accordance with such applicable terms and conditions
  relating thereto without further notice to or order of the Bankruptcy Court. All statutory fees
  payable under 28 U.S.C. § 1930(a) shall be paid as such fees become due.

         If an Administrative Expense Claim (other than a Professional Fee Claim) is not paid by
  the Debtor in the ordinary course, the Holder of such Administrative Expense Claim must File,
  on or before the applicable Administrative Expense Claims Bar Date, and serve on the Debtor or
  Reorganized Debtor, as applicable, and such other Entities who are designated by the
  Bankruptcy Rules, the Confirmation Order or other order of the Bankruptcy Court, an
  application for allowance and payment of such Administrative Expense Claim.

          Objections to any Administrative Expense Claim (other than a Professional Fee Claim)
  must be Filed and served on the Debtor or the Reorganized Debtor, as applicable, and the party
  asserting such Administrative Expense Claim by the Administrative Expense Claims Objection
  Deadline.

  B.     Professional Fee Claims

           Professionals or other Entities asserting a Professional Fee Claim for services rendered
  through the Effective Date must submit fee applications under sections 327, 328, 329,330, 331,
  503(b) or 1103 of the Bankruptcy Code and, upon entry of an order of the Bankruptcy Court
  granting such fee applications, such Professional Fee Claim shall promptly be paid in Cash in
  full to the extent provided in such order.

          Professionals or other Entities asserting a Professional Fee Claim for services rendered on
  or prior to the Effective Date must File, on or before the Professional Fee Claims Bar Date, and
  serve on the Debtor or Reorganized Debtor, as applicable, and such other Entities who are
  designated as requiring such notice by the Bankruptcy Rules, the Confirmation Order or other
  order of the Bankruptcy Court, an application for final allowance of such Professional Fee
  Claim.

         Objections to any Professional Fee Claim must be Filed and served on the Debtor or
  Reorganized Debtor, as applicable, and the party asserting the Professional Fee Claim by the
  Professional Fee Claim Objection Deadline. Each Holder of an Allowed Professional Fee Claim
                                              15
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            2222
                                                                              of 61
                                                                                 of
                                        61



  will be paid by the Debtor or the Claimant Trust, as applicable, in Cash within ten (10) Business
  Days of entry of the order approving such Allowed Professional Fee Claim.

  C.     Priority Tax Claims

          On or as soon as reasonably practicable after the later of (i) the Initial Distribution Date if
  such Priority Tax Claim is an Allowed Priority Tax Claim as of the Effective Date or (ii) the date
  on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, each Holder of an
  Allowed Priority Tax Claim will receive in full satisfaction, settlement, discharge and release of,
  and in exchange for, such Allowed Priority Tax Claim, at the election of the Debtor: (a) Cash in
  an amount equal to the amount of such Allowed Priority Tax Claim, or (b) such other less
  favorable treatment as agreed to in writing by the Debtor and such Holder. Payment of statutory
  fees due pursuant to 28 U.S.C. § 1930(a)(6) will be made at all appropriate times until the entry
  of a final decree; provided, however, that the Debtor may prepay any or all such Claims at any
  time, without premium or penalty.

                                      ARTICLE III.
                           CLASSIFICATION AND TREATMENT OF
                         CLASSIFIED CLAIMS AND EQUITY INTERESTS

  A.     Summary

          All Claims and Equity Interests, except Administrative Expense Claims and Priority Tax
  Claims, are classified in the Classes set forth below. In accordance with section 1123(a)(1) of
  the Bankruptcy Code, Administrative Expense Claims, and Priority Tax Claims have not been
  classified.

          The categories of Claims and Equity Interests listed below classify Claims and Equity
  Interests for all purposes including, without limitation, confirmation and distribution pursuant to
  the Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems
  a Claim or Equity Interest to be classified in a particular Class only to the extent that the Claim
  or Equity Interest qualifies within the description of that Class and will be deemed classified in a
  different Class to the extent that any remainder of such Claim or Equity Interest qualifies within
  the description of such different Class. A Claim or Equity Interest is in a particular Class only to
  the extent that any such Claim or Equity Interest is Allowed in that Class and has not been paid,
  released or otherwise settled (in each case, by the Debtor or any other Entity) prior to the
  Effective Date.




                                                    16
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            2323
                                                                              of 61
                                                                                 of
                                        61



  B.      Summary of Classification and Treatment of Classified Claims and Equity Interests

  Class    Claim                                              Status          Voting Rights
  1        Jefferies Secured Claim                            Unimpaired      Deemed to Accept
  2        Frontier Secured Claim                             Unimpaired      Deemed to Accept
  3        Priority Non-Tax Claim                             Unimpaired      Deemed to Accept
  4        Retained Employee Claim                            Unimpaired      Deemed to Accept
  5        Convenience Claims                                 Impaired        Entitled to Vote
  6        Unpaid Employee Claims                             Impaired        Entitled to Vote
  7        General Unsecured Claims                           Impaired        Entitled to Vote
  8        Subordinated Claims                                Impaired        Entitled to Vote
  9        Class B/C Limited Partnership Interests            Impaired        Entitled to Vote
  10       Class A Limited Partnership Interests              Impaired        Entitled to Vote

  C.      Elimination of Vacant Classes

          Any Class that, as of the commencement of the Confirmation Hearing, does not have at
  least one Holder of a Claim or Equity Interest that is Allowed in an amount greater than zero for
  voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of
  voting to accept or reject the Plan, and disregarded for purposes of determining whether the Plan
  satisfies section 1129(a)(8) of the Bankruptcy Code with respect to such Class.

  D.      Impaired/Voting Classes

           Claims and Equity Interests in Class 5 through Class 10 are Impaired by the Plan, and
  only the Holders of Claims or Equity Interests in those Classes are entitled to vote to accept or
  reject the Plan.

  E.      Unimpaired/Non-Voting Classes

        Claims in Class 1 through Class 4 are Unimpaired by the Plan, and such Holders are
  deemed to have accepted the Plan and are therefore not entitled to vote on the Plan.

  F.      Impaired/Non-Voting Classes

         There are no Classes under the Plan that will not receive or retain any property and no
  Classes are deemed to reject the Plan.

  G.      Cramdown

          If any Class of Claims or Equity Interests is deemed to reject this Plan or does not vote to
  accept this Plan, the Debtor may (i) seek confirmation of this Plan under section 1129(b) of the
  Bankruptcy Code or (ii) amend or modify this Plan in accordance with the terms hereof and the
  Bankruptcy Code. If a controversy arises as to whether any Claims or Equity Interests, or any

                                                  17
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            2424
                                                                              of 61
                                                                                 of
                                        61



  class of Claims or Equity Interests, are Impaired, the Bankruptcy Court shall, after notice and a
  hearing, determine such controversy on or before the Confirmation Date.

  H.     Classification and Treatment of Claims and Equity Interests

         1.     Class 1 – Jefferies Secured Claim

                       Classification: Class 1 consists of the Jefferies Secured Claim.

                       Treatment: On or as soon as reasonably practicable after the Effective
                        Date, each Holder of an Allowed Class 1 Claim will receive in full
                        satisfaction, settlement, discharge and release of, and in exchange for,
                        such Allowed Class 1 Claim, at the election of the Debtor: (A) Cash equal
                        to the amount of such Allowed Class 1 Claim; (B) such other less
                        favorable treatment as to which the Debtor and the Holder of such
                        Allowed Class 1 Claim will have agreed upon in writing; or (C) such other
                        treatment rendering such Claim Unimpaired. Each Holder of an Allowed
                        Class 1 Claim will retain the Liens securing its Allowed Class 1 Claim as
                        of the Effective Date until full and final payment of such Allowed Class 1
                        Claim is made as provided herein.

                       Impairment and Voting: Class 1 is Unimpaired, and the Holders of
                        Class 1 Claims are conclusively deemed to have accepted this Plan
                        pursuant to section 1126(f) of the Bankruptcy Code. Therefore, the
                        Holders of Class 1 Claims are not entitled to vote to accept or reject this
                        Plan and will not be solicited.

         2.     Class 2 – Frontier Secured Claim

                       Classification: Class 2 consists of the Frontier Secured Claim.

                       Treatment: On or as soon as reasonably practicable after the Effective
                        Date, each Holder of an Allowed Class 2 Claim will receive in full
                        satisfaction, settlement, discharge and release of, and in exchange for,
                        such Allowed Class 2 Claim, at the election of the Debtor: (A) Cash equal
                        to the amount of such Allowed Class 2 Claim; (B) such other less
                        favorable treatment as to which the Debtor and the Holder of such
                        Allowed Class 2 Claim will have agreed upon in writing; or (C) such other
                        treatment rendering such Claim Unimpaired. Except with respect to
                        Claims that are treated in accordance with the preceding clause (C), each
                        Holder of an Allowed Class 2 Claim will retain the Liens securing its
                        Allowed Class 2 Claim as of the Effective Date until full and final
                        payment of such Allowed Class 2 Claim is made as provided herein.

                       Impairment and Voting: Class 2 is Unimpaired, and the Holders of
                        Class 2 Claims are conclusively deemed to have accepted this Plan
                        pursuant to section 1126(f) of the Bankruptcy Code. Therefore, the

                                                 18
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            2525
                                                                              of 61
                                                                                 of
                                        61



                     Holders of Class 2 Claims are not entitled to vote to accept or reject this
                     Plan and will not be solicited.

        3.    Class 3 – Priority Non-Tax Claims

                    Classification: Class 3 consists of the Priority Non-Tax Claims.

                    Allowance and Treatment: On or as soon as reasonably practicable after
                     the later (i) the Initial Distribution Date if such Class 3 Claim is Allowed
                     on the Effective Date or (ii) the date on which such Class 3 Claim
                     becomes an Allowed Class 3 Claim, each Holder of an Allowed Class 3
                     Claim will receive in full satisfaction, settlement, discharge and release of,
                     and in exchange for, its Allowed Claim 3 Claim Cash equal to the amount
                     of such Allowed Class 3 Claim.

                    Impairment and Voting: Class 3 is Unimpaired, and the Holders of Class
                     3 Claims are conclusively deemed to have accepted this Plan pursuant to
                     section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 3
                     Claims are not entitled to vote to accept or reject this Plan and will not be
                     solicited.

        4.    Class 4 – Retained Employee Claims

                    Classification: Class 4 consists of the Retained Employee Claims.

                    Allowance and Treatment: On or as soon as reasonably practicable after
                     the Effective Date, each Allowed Class 4 Claim will be Reinstated.

                    Impairment and Voting: Class 4 is Unimpaired, and the Holders of
                     Class 4 Claims are conclusively deemed to have accepted this Plan
                     pursuant to section 1126(f) of the Bankruptcy Code. Therefore, the
                     Holders of Class 4 Claims are not entitled to vote to accept or reject this
                     Plan and will not be solicited.

        5.    Class 5 – Convenience Claims

                    Classification: Class 5 consists of the Convenience Claims.

                    Allowance and Treatment: On or as soon as reasonably practicable after
                     the later (i) the Initial Distribution Date if such Class 5 Claim is Allowed
                     on the Effective Date or (ii) the date on which such Class 5 Claim
                     becomes an Allowed Class 5 Claim, each Holder of an Allowed Class 5
                     Claim will receive in full satisfaction, settlement, discharge and release of,
                     and in exchange for, its Allowed Class 5 Claim (1) the treatment provided
                     to Allowed Holders of Class 7 General Unsecured Claims if the Holder of
                     such Class 5 Claim makes the GUC Election or (2) an amount in Cash
                     equal to either (a) 75% of the Allowed amount of such Holder’s Class 5

                                               19
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            2626
                                                                              of 61
                                                                                 of
                                        61



                    Claim or (b) if the total amount of Allowed Class 5 Claims exceeds
                    $15,000,000, such Holder’s Pro Rata share of the Convenience Claims
                    Cash Pool.

                   Impairment and Voting: Class 5 is Impaired, and the Holders of Class 5
                    Claims are entitled to vote to accept or reject this Plan.

        6.    Class 6 – Unpaid Employee Claims

                   Classification: Class 6 consists of the Unpaid Employee Claims.

                   Allowance and Treatment: On or as soon as reasonably practicable after
                    the later (i) the Initial Distribution Date if such Class 6 Claim is Allowed
                    on the Effective Date or (ii) the date on which such Class 6 Claim
                    becomes an Allowed Class 6 Claim, each Holder of an Allowed Class 6
                    Claim will receive in full satisfaction, settlement, discharge and release of,
                    and in exchange for, its Allowed Class 6 Claim (1) the treatment provided
                    to Allowed Holders of Class 7 General Unsecured Claims if the Holder of
                    such Class 6 Claim makes the GUC Election or (2) an amount in Cash
                    equal to either (a) 75% of the Allowed amount of such Holder’s Class 6
                    Claim or (b) if the total amount of Allowed Class 6 Claims exceeds
                    $3,000,000, such Holder’s Pro Rata share of the Unpaid Employee Claims
                    Cash Pool.

                   Impairment and Voting: Class 6 is Impaired, and the Holders of Class 6
                    Claims are entitled to vote to accept or reject this Plan.

        7.    Class 7 – General Unsecured Claims

                   Classification: Class 7 consists of the General Unsecured Claims.

                   Treatment: On or as soon as reasonably practicable after the Effective
                    Date, each Holder of an Allowed Class 7 Claim, in full satisfaction,
                    settlement, discharge and release of, and in exchange for, such Claim shall
                    receive (i) its Pro Rata share of the Claimant Trust Interests or (ii) such
                    other less favorable treatment as to which such Holder and the Claimant
                    Trustee shall have agreed upon in writing.

                    Notwithstanding anything to the contrary herein, after the Effective Date
                    and subject to the other provisions of this Plan, the Debtor, the
                    Reorganized Debtor, and the Claimant Trust, as applicable, will have and
                    will retain any and all rights and defenses under bankruptcy or
                    nonbankruptcy law that the Debtor had with respect to any General
                    Unsecured Claim, except with respect to any General Unsecured Claim
                    Allowed by Final Order of the Bankruptcy Court.



                                             20
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            2727
                                                                              of 61
                                                                                 of
                                        61



                    Impairment and Voting: Class 7 is Impaired, and the Holders of Class 7
                     Claims are entitled to vote to accept or reject this Plan.

        8.    Class 8 – Subordinated Claims

                    Classification: Class 8 consists of the Subordinated Claims.

                    Treatment: On or as soon as reasonably practicable after the Effective
                     Date, each Holder of an Allowed Class 8 Claim, in full satisfaction,
                     settlement, discharge and release of, and in exchange for, such Claim shall
                     receive (i) its Pro Rata share of the Subordinated Claimant Trust Interests
                     or (ii) such other less favorable treatment as to which such Holder and the
                     Claimant Trustee shall have agreed upon in writing.

                     Notwithstanding anything to the contrary herein, after the Effective Date
                     and subject to the other provisions of this Plan, the Debtor, the
                     Reorganized Debtor, and the Claimant Trust, as applicable, will have and
                     will retain any and all rights and defenses under bankruptcy or
                     nonbankruptcy law that the Debtor had with respect to any Subordinated
                     Claim, except with respect to any Subordinated Claim Allowed by Final
                     Order of the Bankruptcy Court.

                    Impairment and Voting: Class 8 is Impaired, and the Holders of Class 8
                     Claims are entitled to vote to accept or reject this Plan.

        9.    Class 9 – Class B/C Limited Partnership Interests

                    Classification: Class 9 consists of the Class B/C Limited Partnership
                     Interests.

                    Treatment: On or as soon as reasonably practicable after the Effective
                     Date, each Holder of an Allowed Class 9 Claim, in full satisfaction,
                     settlement, discharge and release of, and in exchange for, such Claim shall
                     receive (i) its Pro Rata share of the Contingent Claimant Trust Interests or
                     (ii) such other less favorable treatment as to which such Holder and the
                     Claimant Trustee shall have agreed upon in writing.

                     Notwithstanding anything to the contrary herein, after the Effective Date
                     and subject to the other provisions of this Plan, the Debtor, the
                     Reorganized Debtor, and the Claimant Trust, as applicable, will have and
                     will retain any and all rights and defenses under bankruptcy or
                     nonbankruptcy law that the Debtor had with respect to any Class B/C
                     Limited Partnership Interest Claim, except with respect to any Class B/C
                     Limited Partnership Interest Claim Allowed by Final Order of the
                     Bankruptcy Court.



                                              21
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            2828
                                                                              of 61
                                                                                 of
                                        61



                       Impairment and Voting: Class 9 is Impaired, and the Holders of Class 9
                        Claims are entitled to vote to accept or reject this Plan.

         10.     Class 10 – Class A Limited Partnership Interests

                       Classification:   Class 10 consists of the Class A Limited Partnership
                        Interests.

                       Treatment: On or as soon as reasonably practicable after the Effective
                        Date, each Holder of an Allowed Class 10 Claim, in full satisfaction,
                        settlement, discharge and release of, and in exchange for, such Claim shall
                        receive (i) its Pro Rata share of the Contingent Claimant Trust Interests or
                        (ii) such other less favorable treatment as to which such Holder and the
                        Claimant Trustee shall have agreed upon in writing.

                        Notwithstanding anything to the contrary herein, after the Effective Date
                        and subject to the other provisions of this Plan, the Debtor, the
                        Reorganized Debtor, and the Claimant Trust, as applicable, will have and
                        will retain any and all rights and defenses under bankruptcy or
                        nonbankruptcy law that the Debtor had with respect to any Class A
                        Limited Partnership Interest, except with respect to any Class A Limited
                        Partnership Interest Allowed by Final Order of the Bankruptcy Court.

                       Impairment and Voting: Class 10 is Impaired, and the Holders of Class 10
                        Claims are entitled to vote to accept or reject this Plan.

  I.     Special Provision Governing Unimpaired Claims

          Except as otherwise provided in the Plan, nothing under the Plan will affect the Debtor’s
  rights in respect of any Unimpaired Claims, including, without limitation, all rights in respect of
  legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claims.

  J.     Subordinated Claims

         The allowance, classification, and treatment of all Claims under the Plan shall take into
  account and conform to the contractual, legal, and equitable subordination rights relating thereto,
  whether arising under general principles of equitable subordination, section 510(b) of the
  Bankruptcy Code, or otherwise. Under section 510 of the Bankruptcy Code, upon written notice,
  the Debtor the Reorganized Debtor, and the Claimant Trustee reserve the right to re-classify, or
  to seek to subordinate, any Claim in accordance with any contractual, legal, or equitable
  subordination relating thereto, and the treatment afforded any Claim under the Plan that becomes
  a subordinated Claim at any time shall be modified to reflect such subordination.




                                                  22
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            2929
                                                                              of 61
                                                                                 of
                                        61



                                     ARTICLE IV.
                         MEANS FOR IMPLEMENTATION OF THIS PLAN

  A.      Summary

        As discussed in the Disclosure Statement, the Plan will be implemented through (i) the
  Claimant Trust and (ii) the Reorganized Debtor.

          On the Effective Date, all Class A Limited Partnership Interests, including the Class A
  Limited Partnership Interests held by Strand, as general partner, and Class B/C Limited
  Partnerships in the Debtor will be cancelled, and new Class A Limited Partnership Interests in
  the Reorganized Debtor will be issued to the Claimant Trust and New GP LLC – a newly-
  chartered limited liability company wholly-owned by the Claimant Trust. The Claimant Trust,
  as limited partner, will ratify New GP LLC’s appointment as general partner of the Reorganized
  Debtor, and on and following the Effective Date, the Claimant Trust will be the Reorganized
  Debtor’s limited partner and New GP LLC will be its general partner. The Claimant Trust, as
  limited partner, and New GP LLC, as general partner, will execute the Reorganized Limited
  Partnership Agreement, which will amend and restate, in all respects, the Debtor’s current
  Limited Partnership Agreement. Following the Effective Date, the Reorganized Debtor will be
  managed consistent with the terms of the Reorganized Limited Partnership Agreement by New
  GP LLC. The sole managing member of New GP LLC will be the Claimant Trust, and the
  Claimant Trustee will be the sole officer of New GP LLC on the Effective Date.

         Following the Effective Date, the Claimant Trust will administer the Claimant Trust
  Assets pursuant to this Plan and the Claimant Trust Agreement. The Reorganized Debtor will
  administer the Reorganized Debtor Assets and, if needed, with the utilization of a Sub-Servicer,
  which administration will include, among other things, managing the wind down of the Managed
  Funds.

          The Reorganized Debtor will distribute all proceeds from the wind down to the Claimant
  Trust, as its limited partner, and New GP LLC, as its general partner, in each case in accordance
  with the Reorganized Limited Partnership Agreement. Such proceeds, along with the proceeds
  of the Claimant Trust Assets, will ultimately be distributed to the Claimant Trust Beneficiaries as
  set forth in this Plan and the Claimant Trust Agreement.

  B.      The Claimant Trust

          1.              Creation and Governance of the Claimant Trust and Litigation Sub-Trust.

          On or prior to the Effective Date, the Debtor and the Claimant Trustee shall execute the
  Claimant Trust Agreement and shall take all steps necessary to establish the Claimant Trust and,
  if applicable, the Litigation Sub-Trust in accordance with the Plan and the beneficial interests
  therein, which shall be for the benefit of the Claimant Trust Beneficiaries. Additionally, on or
  prior to the Effective Date the Debtor shall irrevocably transfer and shall be deemed to have
  irrevocably transferred to the Claimant Trust all of its rights, title, and interest in and to all of the
  Claimant Trust Assets, and in accordance with section 1141 of the Bankruptcy Code, the
  Claimant Trust Assets shall automatically vest in the Claimant Trust free and clear of all Claims,
  Liens, encumbrances, or interests subject only to the Claimant Trust Interests and the Claimant
                                                  23
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            3030
                                                                              of 61
                                                                                 of
                                        61



  Trust Expenses, as provided for in the Claimant Trust Agreement, and such transfer shall be
  exempt from any stamp, real estate transfer, mortgage from any stamp, transfer, reporting, sales,
  use, or other similar tax.

          The Claimant Trustee shall be the exclusive trustee of the Claimant Trust Assets,
  excluding the Estate Claims if the Litigation Sub-Trust is established, for purposes of 31 U.S.C.
  § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as the representative of the Estate appointed
  pursuant to section 1123(b)(3)(B) of the Bankruptcy Code with respect to the Claimant Trust
  Assets. The Claimant Trust shall also be responsible for resolving all Disputed or disallowed
  Claims. The Claimant Trust shall be governed by the Claimant Trust Agreement and
  administered by the Claimant Trustee. The powers, rights, and responsibilities of the Claimant
  Trustee shall be specified in the Claimant Trust Agreement and shall include the authority and
  responsibility to, among other things, take the actions set forth in ARTICLE IV, subject to any
  required reporting to the Claimant Trust Oversight Committee as may be set forth in the
  Claimant Trust Agreement. The Claimant Trust shall hold and distribute the Claimant Trust
  Assets in accordance with the provisions of the Plan and the Claimant Trust Agreement. Other
  rights and duties of the Claimant Trustee and the Claimant Trust Beneficiaries shall be as set
  forth in the Claimant Trust Agreement. After the Effective Date, neither the Debtor nor the
  Reorganized Debtor shall have any interest in the Claimant Trust Assets.

          If applicable, on or after the Effective Date, the Claimant Trustee and Litigation Trustee
  may enter into a separate agreement that shall delineate the powers, rights, and responsibilities of
  the Litigation Trustee and administration and governance of the Litigation Sub-Trust in a manner
  consistent with the Claimant Trust Agreement.

         2.              Claimant Trust Oversight Committee

         The Claimant Trust, the Claimant Trustee, the management and monetization of the
  Claimant Trust Assets, and the management of the Reorganized Debtor (through the Claimant
  Trust’s role as managing member of New GP LLC) will be overseen by the Claimant Trust
  Oversight Committee, subject to the terms of the Claimant Trust Agreement.

          The Claimant Trust Oversight Committee will initially consist of five members. Four of
  the five members will be representatives of the members of the Committee: (i) the Redeemer
  Committee of Highland Crusader Fund, (ii) UBS, (iii) Acis, and (iv) Meta-e Discovery. The
  fifth member will be an independent, natural Person chosen by the Committee and reasonably
  acceptable to the Debtor. The members of the Claimant Trust Oversight Committee may be
  replaced as set forth in the Claimant Trust Agreement. The identity of the members of the
  Claimant Trust Oversight Committee will be disclosed in the Plan Supplement.

          As set forth in the Claimant Trust Agreement, in no event will any member of the
  Claimant Trust Oversight Committee with a Claim against the Estate be entitled to vote, opine,
  or otherwise be involved in any matters related to such member’s Claim.

        The members of the Claimant Trust Oversight Committee may be entitled to
  compensation for their services as set forth in the Claimant Trust Agreement. Any member of


                                                  24
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            3131
                                                                              of 61
                                                                                 of
                                        61



  the Claimant Trust Oversight Committee may be removed, and successor chosen, in the manner
  set forth in the Claimant Trust Agreement.

         3.             Purpose of the Claimant Trust.

         The Claimant Trust shall be established for the purpose of (i) managing and monetizing
  the Claimant Trust Assets, subject to the terms of the Claimant Trust Agreement and the
  oversight of the Claimant Trust Oversight Committee, (ii) serving as the limited partner of, and
  holding the limited partnership interests in, the Reorganized Debtor, (iii) serving as the sole
  member and manager of New GP LLC, the Reorganized Debtor’s general partner, (iv) in its
  capacity as the sole member and manager of New GP LLC, overseeing the management and
  monetization of the Reorganized Debtor Assets pursuant to the terms of the Reorganized Limited
  Partnership Agreement; and (v) administering the Disputed Claims Reserve and serving as
  Distribution Agent.

          In its management of the Claimant Trust Assets, the Claimant Trust will also reconcile
  and object to the General Unsecured Claims, Subordinated Claims, Class B/C Limited
  Partnership Interests, and Class A Limited Partnership Interests, as provided for in the Plan, and
  make Trust Distributions to the Claimant Trust Beneficiaries in accordance with Treasury
  Regulation section 301.7701-4(d), with no objective to continue or engage in the conduct of a
  trade or business.

         The purpose of the Reorganized Debtor is discussed at greater length in ARTICLE IV.C.

         4.             Claimant Trustee and Claimant Trust Agreement.

         The Claimant Trust Agreement generally will provide for, among other things:

              (i)    the payment of the Claimant Trust Expenses;

              (ii)   the payment of other reasonable expenses of the Claimant Trust;

             (iii)    the retention of employees, counsel, accountants, financial advisors, or other
  professionals and the payment of their reasonable compensation;

             (iv)    the investment of Cash by the Claimant Trustee within certain limitations,
  including those specified in the Plan;

              (v)    the orderly monetization of the Claimant Trust Assets;

             (vi)    litigation of any Causes of Action, which may include the prosecution,
  settlement, abandonment, or dismissal of any such Causes of Action, subject to reporting and
  oversight by the Claimant Trust Oversight Committee;

             (vii) the resolution of Disputed or disallowed Claims and the allowance,
  prosecution, and resolution of objections to Claims and Equity Interests, subject to reporting and
  oversight by the Claimant Trust Oversight Committee;


                                                 25
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            3232
                                                                              of 61
                                                                                 of
                                        61



            (viii) the administration of the Disputed Claims Reserve and distributions to be
  made therefrom; and

             (ix)    the management of the Reorganized Debtor, including the utilization of a Sub-
  Servicer, with the Claimant Trust serving as the managing member of New GP LLC.

         Except as otherwise ordered by the Bankruptcy Court, the Claimant Trust Expenses shall
  be paid from the Claimant Trust Assets in accordance with the Plan and Claimant Trust
  Agreement. The Claimant Trustee may establish a reserve for the payment of Claimant Trust
  Expenses and shall periodically replenish such reserve, as necessary.

         The Trustees, on behalf of the Claimant Trust, may each employ, without further order of
  the Bankruptcy Court, employees and other professionals (including those previously retained by
  the Debtor and the Committee) to assist in carrying out the Trustees’ duties hereunder and may
  compensate and reimburse the reasonable expenses of these professionals without further Order
  of the Bankruptcy Court from the Claimant Trust Assets in accordance with the Plan and the
  Claimant Trust Agreement.

          The Claimant Trust Agreement may include reasonable and customary provisions that
  allow for indemnification by the Claimant Trust in favor of the Claimant Trustee, Litigation
  Trustee, and the Claimant Trust Oversight Committee. Any such indemnification shall be the
  sole responsibility of the Claimant Trust and payable solely from the Claimant Trust Assets.

           In furtherance of, and consistent with the purpose of, the Claimant Trust and the Plan, the
  Trustees, for the benefit of the Claimant Trust, shall, subject to reporting and oversight by the
  Claimant Trust Oversight Committee as set forth in the Claimant Trust Agreement: (i) hold the
  Claimant Trust Assets for the benefit of the Claimant Trust Beneficiaries, (ii) make Distributions
  to the Claimant Trust Beneficiaries as provided herein and in the Claimant Trust Agreement, and
  (iii) have the sole power and authority to prosecute and resolve any Causes of Action and
  objections to Claims and Equity Interests, without approval of the Bankruptcy Court. Except as
  otherwise provided in the Claimant Trust Agreement, the Claimant Trustee shall be responsible
  for all decisions and duties with respect to the Claimant Trust and the Claimant Trust Assets;
  provided, however, that if a Litigation Sub-Trust is created upon or after the Effective Date, the
  prosecution and resolution of any Estate Claims included in the Claimant Trust Assets shall be
  the responsibility of the Litigation Trustee. In all circumstances, the Trustees shall act in the best
  interests of the Claimant Trust Beneficiaries and with the same fiduciary duties as a chapter 7
  trustee.

         5.              Compensation and Duties of Trustees.

          The salient terms of each Trustee’s employment, including such Trustee’s duties and
  compensation shall be set forth in the Claimant Trust Agreement. The Trustees shall each be
  entitled to reasonable compensation in an amount consistent with that of similar functionaries in
  similar types of bankruptcy cases.




                                                   26
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            3333
                                                                              of 61
                                                                                 of
                                        61



         6.             Cooperation of Debtor and Reorganized Debtor.

          To effectively investigate, prosecute, compromise and/or settle the Claims and/or Causes
  of Action that constitute Claimant Trust Assets on behalf of the Claimant Trust, the Claimant
  Trustee, Litigation Trustee, and each of their counsel may require reasonable access to the
  Debtor’s and Reorganized Debtor’s documents, information, and work product relating to the
  Claimant Trust Assets. Accordingly, the Claimant Trustee and Litigation Trustee shall have
  reasonable access to copies of the Debtor’s and Reorganized Debtor’s records and information
  relating to the Claimant Trust Assets, including electronic records, documents or work product
  related to the Claims and/or Causes of Action that constitute Claimant Trust Assets.

          The Debtor and Reorganized Debtor shall preserve all records, documents or work
  product (including all electronic records, documents, or work product) related to the Claims
  and/or Causes of Action that constitute Claimant Trust Assets until the earlier of (a) the
  dissolution of the Reorganized Debtor or (b) termination of the Claimant Trust.

         7.             United States Federal Income Tax Treatment of the Claimant Trust.

          Unless the IRS requires otherwise, for all United States federal income tax purposes, the
  parties shall treat the transfer of the Claimant Trust Assets to the Claimant Trust as: (a) a
  transfer of the Claimant Trust Assets (other than the amounts set aside in the Disputed Claim
  Reserve, if the Claimant Trustee makes the election described in Section 7 below) directly to the
  applicable Claimant Trust Beneficiaries followed by (b) the transfer by the such Claimant Trust
  Beneficiaries to the Claimant Trust of such Claimant Trust Assets in exchange for the Claimant
  Trust Interests. Accordingly, the applicable Claimant Trust Beneficiaries shall be treated for
  United States federal income tax purposes as the grantors and owners of their respective share of
  the Claimant Trust Assets. The foregoing treatment shall also apply, to the extent permitted by
  applicable law, for state and local income tax purposes.

         8.             Tax Reporting.

          (a) The Claimant Trustee shall file tax returns for the Claimant Trust treating the
  Claimant Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a). The
  Claimant Trustee may file an election pursuant to Treasury Regulation 1.468B-9(c) to treat the
  Disputed Claims Reserve as a disputed ownership fund, in which case the Claimant Trustee will
  file federal income tax returns and pay taxes for the Disputed Claim Reserve as a separate
  taxable entity.

          (b) The Claimant Trustee shall be responsible for payment, out of the Claimant Trust
  Assets, of any taxes imposed on the Claimant Trust or its assets.

          (c) The Claimant Trustee shall determine the fair market value of the Claimant Trust
  Assets as of the Effective Date and notify the applicable Claimant Trust Beneficiaries of such
  valuation, and such valuation shall be used consistently for all federal income tax purposes.

         (d) The Claimant Trustee shall distribute such tax information to the applicable Claimant
  Trust Beneficiaries as the Claimant Trustee determines is required by applicable law.

                                                 27
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            3434
                                                                              of 61
                                                                                 of
                                        61



         9.              Claimant Trust Assets.

          The Claimant Trustee shall have the exclusive right, on behalf of the Claimant Trust, to
  institute, file, prosecute, enforce, abandon, settle, compromise, release, or withdraw any and all
  Causes of Action included in the Claimant Trust Assets (except for the Estate Claims) without
  any further order of the Bankruptcy Court, and the Claimant Trustee shall have the exclusive
  right, on behalf of the Claimant Trust, to sell, liquidate, or otherwise monetize all Claimant Trust
  Assets, except as otherwise provided in this Plan or in the Claimant Trust Agreement, without
  any further order of the Bankruptcy Court. Notwithstanding anything herein to the contrary, the
  Litigation Trustee shall have the exclusive right to institute, file, prosecute, enforce, abandon,
  settle, compromise, release, or withdraw any and all Estate Claims included in the Claimant
  Trust Assets without any further order of the Bankruptcy Court.

          From and after the Effective Date, the Trustees, in accordance with section 1123(b)(3)
  and (4) of the Bankruptcy Code, and on behalf of the Claimant Trust, shall each serve as a
  representative of the Estate with respect to any and all Claimant Trust Assets, including the
  Causes of Action and Estate Claims, as appropriate, and shall retain and possess the right to (a)
  commence, pursue, settle, compromise, or abandon, as appropriate, any and all Causes of Action
  in any court or other tribunal and (b) sell, liquidate, or otherwise monetize all Claimant Trust
  Assets.

         10.             Claimant Trust Expenses.

         From and after the Effective Date, the Claimant Trust shall, in the ordinary course of
  business and without the necessity of any approval by the Bankruptcy Court, pay the reasonable
  professional fees and expenses incurred by the Claimant Trust and any professionals retained by
  the Claimant Trust from the Claimant Trust Assets, except as otherwise provided in the Claimant
  Trust Agreement.

         11.             Trust Distributions to Claimant Trust Beneficiaries.

          The Claimant Trustee, in its discretion, may make Trust Distributions to the Claimant
  Trust Beneficiaries at any time and/or use the Claimant Trust Assets or proceeds thereof,
  provided that such Trust Distributions or use is otherwise permitted under the terms of the Plan,
  the Claimant Trust Agreement, and applicable law.

         12.             Cash Investments.

          With the consent of the Claimant Trust Oversight Committee, the Claimant Trustee may
  invest Cash (including any earnings thereon or proceeds therefrom) in a manner consistent with
  the terms of the Claimant Trust Agreement; provided, however, that such investments are
  investments permitted to be made by a “liquidating trust” within the meaning of Treasury
  Regulation section 301.7701-4(d), as reflected therein, or under applicable IRS guidelines,
  rulings or other controlling authorities.




                                                  28
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            3535
                                                                              of 61
                                                                                 of
                                        61



         13.             Dissolution of the Claimant Trust.

          The Trustees and the Claimant Trust shall be discharged or dissolved, as the case may be,
  at such time as: (a) the Litigation Trustee determines that the pursuit of additional Causes of
  Action is not likely to yield sufficient additional proceeds to justify further pursuit of such
  Causes of Action, (b) the Clamant Trustee determines that the pursuit of sales of other Claimant
  Trust Assets is not likely to yield sufficient additional proceeds to justify further pursuit of such
  sales of Claimant Trust Assets, (c) all objections to Disputed Claims and Equity Interests are
  fully resolved, (d) the Reorganized Debtor is dissolved, and (e) all Distributions required to be
  made by the Claimant Trustee to the Claimant Trust Beneficiaries under the Plan have been
  made, but in no event shall the Claimant Trust be dissolved later than three years from the
  Effective Date unless the Bankruptcy Court, upon motion made within the six-month period
  before such third anniversary (and, in the event of further extension, by order of the Bankruptcy
  Court, upon motion made at least six months before the end of the preceding extension),
  determines that a fixed period extension (not to exceed two years, together with any prior
  extensions, without a favorable letter ruling from the Internal Revenue Service or an opinion of
  counsel that any further extension would not adversely affect the status of the Claimant Trust as
  a liquidating trust for federal income tax purposes) is necessary to facilitate or complete the
  recovery on, and liquidation of, the Claimant Trust Assets.

         Upon dissolution of the Claimant Trust, and pursuant to the Claimant Trust Agreement,
  any remaining Claimant Trust Assets that exceed the amounts required to be paid under the Plan
  will be transferred (in the sole discretion of the Claimant Trustee) in Cash or in-kind to the
  Holders of the Claimant Trust Interests as provided in the Claimant Trust Agreement.

  C.     The Reorganized Debtor

         1.              Corporate Existence

         The Debtor will continue to exist after the Effective Date, with all of the powers of
  partnerships pursuant to the law of the State of Delaware and as set forth in the Reorganized
  Limited Partnership Agreement.

         2.              Cancellation of Equity Interests and Release

          On the Effective Date, (i) all prepetition Equity Interests, including the Class A Limited
  Partnership Interests and the Class B/C Limited Partnership Interests, in the Debtor shall be
  canceled, and (ii) all obligations or debts owed by, or Claims against, the Debtor on account of,
  or based upon, the Interests shall be deemed as cancelled, released, and discharged, including all
  obligations or duties by the Debtor relating to the Equity Interests in any of the Debtor’s
  formation documents, including the Limited Partnership Agreement.

         3.              Issuance of New Partnership Interests

         On the Effective Date, the Debtor or the Reorganized Debtor, as applicable, will issue
  new Class A Limited Partnership Interests to (i) the Claimant Trust, as limited partner, and (ii)
  New GP LLC, as general partner, and will admit (a) the Claimant Trust as the limited partner of
  the Reorganized Debtor, and (b) New GP LLC as the general partner of the Reorganized Debtor.
                                                29
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            3636
                                                                              of 61
                                                                                 of
                                        61



  The Claimant Trust, as limited partner, will ratify New GP LLC’s appointment as general partner
  of the Reorganized Debtor. Also, on the Effective Date, the Claimant Trust, as limited partner,
  and New GP LLC, as general partner, will execute the Reorganized Limited Partnership
  Agreement and receive partnership interests in the Reorganized Debtor consistent with the terms
  of the Reorganized Limited Partnership Agreement.

         4.              Management of the Reorganized Debtor

           Subject to and consistent with the terms of the Reorganized Limited Partnership
  Agreement, the Reorganized Debtor shall be managed by its general partner, New GP LLC. The
  initial officers and employees of the Reorganized Debtor shall be selected by the Debtor. The
  Reorganized Debtor may, in its discretion, also utilize a Sub-Servicer in addition to or in lieu of
  the retention of officers and employees.

           As set forth in the Reorganized Limited Partnership Agreement, New GP LLC will
  receive a fee for managing the Reorganized Debtor. Although New GP LLC will be a limited
  liability company, it will elect to be treated as a C-Corporation for tax purposes. Therefore, New
  GP LLC (and any taxable income attributable to it) will be subject to corporate income taxation
  on a standalone basis, which may reduce the return to Claimants.

         5.              Vesting of Assets in the Reorganized Debtor

          Except as otherwise provided in this Plan or the Confirmation Order, on or after the
  Effective Date, all Reorganized Debtor Assets will vest in the Reorganized Debtor, free and clear
  of all Liens, Claims, charges or other encumbrances pursuant to section 1141(c) of the
  Bankruptcy Code except with respect to such Liens, Claims, charges and other encumbrances
  that are specifically preserved under this Plan upon the Effective Date.

         The Reorganized Debtor shall be the exclusive trustee of the Reorganized Debtor Assets
  for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as the representative of
  the Estate appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy Code with respect to
  the Reorganized Debtor Assets.

         Except as may be otherwise provided in this Plan or the Confirmation Order, the
  Reorganized Debtor will continue to manage the Reorganized Debtor Assets (which shall
  include, for the avoidance of doubt, serving as the investment manager of the Managed Funds)
  and may use, acquire or dispose of the Reorganized Debtor Assets and compromise or settle any
  Claims with respect to the Reorganized Debtor Assets without supervision or approval by the
  Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

          Without limiting the foregoing, the Reorganized Debtor will pay the charges that it incurs
  after the Effective Date for Professionals’ fees, disbursements, expenses or related support
  services (including reasonable fees relating to the preparation of Professional fee applications) in
  the ordinary course of business and without application or notice to, or order of, the Bankruptcy
  Court.



                                                  30
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            3737
                                                                              of 61
                                                                                 of
                                        61



         6.      Distribution of Proceeds from the Reorganized Debtor Assets; Transfer of
                 Reorganized Debtor Assets

          Any proceeds received by the Reorganized Debtor will be distributed to the Claimant
  Trust, as limited partner, and New GP LLC, as general partner, in the manner set forth in the
  Reorganized Limited Partnership Agreement. As set forth in the Reorganized Limited
  Partnership Agreement, the Reorganized Debtor may, from time to time distribute Reorganized
  Debtor Assets to the Claimant Trust either in Cash or in-kind, including to institute the wind-
  down and dissolution of the Reorganized Debtor. Any assets distributed to the Claimant Trust
  will be (i) deemed transferred in all respects as forth in ARTICLE IV.B.1, (ii) deemed Claimant
  Trust Assets, and (iii) administered as Claimant Trust Assets.

  D.     Company Action

          Each of the Debtor, the Reorganized Debtor, and the Trustees, as applicable, may take
  any and all actions to execute, deliver, File or record such contracts, instruments, releases and
  other agreements or documents and take such actions as may be necessary or appropriate to
  effectuate and implement the provisions of this Plan, the Claimant Trust Agreement, the
  Reorganized Limited Partnership Agreement, or the New GP LLC Documents, as applicable, in
  the name of and on behalf of the Debtor, the Reorganized Debtor, or the Trustees, as applicable,
  and in each case without further notice to or order of the Bankruptcy Court, act or action under
  applicable law, regulation, order, or rule or any requirement of further action, vote or other
  approval or authorization by the security holders, officers, or directors of the Debtor or the
  Reorganized Debtor, as applicable, or by any other Person.

          Prior to, on or after the Effective Date (as appropriate), all matters provided for pursuant
  to this Plan that would otherwise require approval of the stockholders, partners, directors,
  managers, or members of the Debtor, any Related Entity, or any Affiliate thereof (as of prior to
  the Effective Date) will be deemed to have been so approved and will be in effect prior to, on or
  after the Effective Date (as appropriate) pursuant to applicable law and without any requirement
  of further action by the stockholders, partners, directors, managers or members of such Persons,
  or the need for any approvals, authorizations, actions or consents of any Person.

          All matters provided for in this Plan involving the legal or corporate structure of the
  Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, and any legal or corporate
  action required by the Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, in
  connection with this Plan, will be deemed to have occurred and will be in full force and effect in
  all respects, in each case without further notice to or order of the Bankruptcy Court, act or action
  under applicable law, regulation, order, or rule or any requirement of further action, vote or other
  approval or authorization by the security holders, partners, directors, managers, or members of
  the Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, or by any other Person.
  On the Effective Date, the appropriate officers of the Debtor and the Reorganized Debtor, as
  applicable, as well as the Trustees, are authorized to issue, execute, deliver, and consummate the
  transactions contemplated by, the contracts, agreements, documents, guarantees, pledges,
  consents, securities, certificates, resolutions and instruments contemplated by or described in this
  Plan in the name of and on behalf of the Debtor and the Reorganized Debtor, as well as the
  Trustees, in each case without further notice to or order of the Bankruptcy Court, act or action
                                                  31
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            3838
                                                                              of 61
                                                                                 of
                                        61



  under applicable law, regulation, order, or rule or any requirement of further action, vote or other
  approval or authorization by any Person. The appropriate officer of the Debtor, the Reorganized
  Debtor, as well as the Trustees, will be authorized to certify or attest to any of the foregoing
  actions.

  E.     Release of Liens, Claims and Equity Interests

          Except as otherwise provided in the Plan or in any contract, instrument, release or other
  agreement or document entered into or delivered in connection with the Plan, from and after the
  Effective Date and concurrently with the applicable distributions made pursuant to the Plan, all
  Liens, Claims, Equity Interests, mortgages, deeds of trust, or other security interests against the
  property of the Estate will be fully released, terminated, extinguished and discharged, in each
  case without further notice to or order of the Bankruptcy Court, act or action under applicable
  law, regulation, order, or rule or the vote, consent, authorization or approval of any Entity. Any
  Entity holding such Liens or Equity Interests extinguished pursuant to the prior sentence will,
  pursuant to section 1142 of the Bankruptcy Code, promptly execute and deliver to the Debtor,
  the Reorganized Debtor, or the Claimant Trustee, as applicable, such instruments of termination,
  release, satisfaction and/or assignment (in recordable form) as may be reasonably requested by
  the Debtor, the Reorganized Debtor, or the Claimant Trustee, as applicable. For the avoidance of
  doubt, this section is in addition to, and shall not be read to limit in any respects, ARTICLE
  IV.C.2.

  F.     Cancellation of Notes, Certificates and Instruments

          Except for the purpose of evidencing a right to a distribution under this Plan and except
  as otherwise set forth in this Plan, on the Effective Date, all agreements, instruments, Securities
  and other documents evidencing any prepetition Claim or Equity Interest and any rights of any
  Holder in respect thereof shall be deemed cancelled, discharged, and of no force or effect. The
  holders of or parties to such cancelled instruments, Securities, and other documentation will have
  no rights arising from or related to such instruments, Securities, or other documentation or the
  cancellation thereof, except the rights provided for pursuant to this Plan, and the obligations of
  the Debtor thereunder or in any way related thereto will be fully released, terminated,
  extinguished and discharged, in each case without further notice to or order of the Bankruptcy
  Court, act or action under applicable law, regulation, order, or rule or any requirement of further
  action, vote or other approval or authorization by any Person. For the avoidance of doubt, this
  section is in addition to, and shall not be read to limit in any respects, ARTICLE IV.C.2.

  G.     Cancellation of Existing Instruments Governing Security Interests

          Upon payment or other satisfaction of an Allowed Class 1 or Allowed Class 2 Claim, or
  promptly thereafter, the Holder of such Allowed Class 1 or Allowed Class 2 Claim shall deliver
  to the Debtor, the Reorganized Debtor, or the Claimant Trustee, as applicable, any collateral or
  other property of the Debtor held by such Holder, together with any termination statements,
  instruments of satisfaction, or releases of all security interests with respect to its Allowed Class 1
  or Allowed Class 2 Claim that may be reasonably required to terminate any related financing
  statements, mortgages, mechanics’ or other statutory Liens, or lis pendens, or similar interests or
  documents.

                                                   32
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            3939
                                                                              of 61
                                                                                 of
                                        61



  H.     Control Provisions

         To the extent that there is any inconsistency between this Plan as it relates to the
  Claimant Trust, the Claimant Trust Agreement, the Reorganized Debtor, or the Reorganized
  Limited Partnership Agreement, this Plan shall control.

  I.     Treatment of Vacant Classes

         Any Claim or Equity Interest in a Class considered vacant under ARTICLE III.C of this
  Plan shall receive no Plan Distributions.

  J.     Plan Documents

         The documents, if any, to be Filed as part of the Plan Documents, including any
  documents filed with the Plan Supplement, and any amendments, restatements, supplements, or
  other modifications to such documents, and any consents, waivers, or other deviations under or
  from any such documents, shall be incorporated herein by this reference (including to the
  applicable definitions in ARTICLE I hereof) and fully enforceable as if stated in full herein.

         The Debtor and the Committee are currently working to finalize the forms of certain of
  the Plan Documents to be filed with the Plan Supplement. To the extent that the Debtor and the
  Committee cannot agree as to the form and content of such Plan Documents, they intend to
  submit the issue to non-binding mediation pursuant to the Order Directing Mediation entered on
  August 3, 2020 [D.I. 912].

                              ARTICLE V.
          TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

  A.     Assumption, Assignment, or Rejection of Executory Contracts and Unexpired
         Leases

           Unless an Executory Contract or Unexpired Lease: (i) was previously assumed or
  rejected by the Debtor pursuant to a Final Order of the Bankruptcy Court entered prior to the
  Effective Date; (ii) previously expired or terminated pursuant to its own terms or by agreement
  of the parties thereto; (iii) is the subject of a motion to assume filed by the Debtor on or before
  the Confirmation Date; (iv) contains a change of control or similar provision that would be
  triggered by the Chapter 11 Case (unless such provision has been irrevocably waived); or (v) is
  specifically designated as a contract or lease to be assumed in the Plan Supplement, on the
  Effective Date, each Executory Contract and Unexpired Lease shall be deemed rejected pursuant
  to section 365 of the Bankruptcy Code, without the need for any further notice to or action,
  order, or approval of the Bankruptcy Court, unless such Executory Contract or Unexpired Lease
  is listed in the Plan Supplement.

          At any time on or prior to the Effective Date, the Debtor or the Reorganized Debtor, as
  applicable, may assign (subject to applicable law) any Executory Contract or Unexpired Lease,
  as determined by the Debtor in consultation with the Committee, or the Reorganized Debtor, as
  applicable.

                                                  33
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            4040
                                                                              of 61
                                                                                 of
                                        61



          The Confirmation Order will constitute an order of the Bankruptcy Court approving the
  above-described assumptions, rejections, and assumptions and assignments. Except as otherwise
  provided herein or agreed to by the Debtor and the applicable counterparty, each assumed
  Executory Contract or Unexpired Lease shall include all modifications, amendments,
  supplements, restatements, or other agreements related thereto, and all rights related thereto.
  Modifications, amendments, supplements, and restatements to prepetition Executory Contracts
  and Unexpired Leases that have been executed by the Debtor during the Chapter 11 Case shall
  not be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease or the
  validity, priority, or amount of any Claims that may arise in connection therewith. To the extent
  applicable, no change of control (or similar provision) will be deemed to occur under any such
  Executory Contract or Unexpired Lease.

           If certain, but not all, of a contract counterparty’s Executory Contracts and/or Unexpired
  Leases are rejected pursuant to the Plan, the Confirmation Order shall be a determination that
  such counterparty’s Executory Contracts and/or Unexpired Leases that are being assumed
  pursuant to the Plan are severable agreements that are not integrated with those Executory
  Contracts and/or Unexpired Leases that are being rejected pursuant to the Plan. Parties seeking
  to contest this finding with respect to their Executory Contracts and/or Unexpired Leases must
  file a timely objection to the Plan on the grounds that their agreements are integrated and not
  severable, and any such dispute shall be resolved by the Bankruptcy Court at the Confirmation
  Hearing (to the extent not resolved by the parties prior to the Confirmation Hearing).

  B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases

          Any Executory Contract or Unexpired Lease not assumed or rejected on or before the
  Effective Date shall be deemed rejected, pursuant to the Confirmation Order. Any Person
  asserting a Rejection Claim shall File a proof of claim within thirty days of the Effective Date.
  Any Rejection Claims that are not timely Filed pursuant to this Plan shall be forever disallowed
  and barred. If one or more Rejection Claims are timely Filed, the Claimant Trustee may File an
  objection to any Rejection Claim.

         Rejection Claims shall be classified as Convenience Claims or General Unsecured
  Claims, as applicable, and shall be treated in accordance with ARTICLE III of this Plan.

  C.     Cure of Defaults for Assumed or Assigned Executory Contracts and Unexpired
         Leases

          Any monetary amounts by which any Executory Contract or Unexpired Lease to be
  assumed or assigned hereunder is in default shall be satisfied, under section 365(b)(1) of the
  Bankruptcy Code, by the Debtor upon assumption or assignment thereof, by payment of the
  default amount in Cash as and when due in the ordinary course or on such other terms as the
  parties to such Executory Contracts may otherwise agree. The Debtor may serve a notice on the
  Committee and parties to Executory Contracts or Unexpired Leases to be assumed or assigned
  reflecting the Debtor’s or Reorganized Debtor’s intention to assume or assign the Executory
  Contract or Unexpired Lease in connection with this Plan and setting forth the proposed cure
  amount (if any).


                                                  34
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            4141
                                                                              of 61
                                                                                 of
                                        61



         If a dispute regarding (1) the amount of any payments to cure a default, (2) the ability of
  the Debtor, the Reorganized Debtor, or any assignee to provide “adequate assurance of future
  performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory
  Contract or Unexpired Lease to be assumed or assigned or (3) any other matter pertaining to
  assumption or assignment, the cure payments required by section 365(b)(1) of the Bankruptcy
  Code will be made following the entry of a Final Order or orders resolving the dispute and
  approving the assumption or assignment.

          Assumption or assignment of any Executory Contract or Unexpired Lease pursuant to the
  Plan or otherwise and full payment of any applicable cure amounts pursuant to this ARTICLE
  V.C shall result in the full release and satisfaction of any cure amounts, Claims, or defaults,
  whether monetary or nonmonetary, including defaults of provisions restricting the change in
  control or ownership interest composition or other bankruptcy-related defaults, arising under any
  assumed or assigned Executory Contract or Unexpired Lease at any time prior to the effective
  date of assumption or assignment. Any and all Proofs of Claim based upon Executory Contracts
  or Unexpired Leases that have been assumed or assigned in the Chapter 11 Case, including
  pursuant to the Confirmation Order, and for which any cure amounts have been fully paid
  pursuant to this ARTICLE V.C, shall be deemed disallowed and expunged as of the Effective
  Date without the need for any objection thereto or any further notice to or action, order, or
  approval of the Bankruptcy Court.

  D.     Assumption of Insurance Policies

          Upon the Effective Date, the Reorganized Debtor will assume all of the Insurance
  Policies pursuant to section 365(a) of the Bankruptcy Code and all such Insurance Policies shall
  vest in the Reorganized Debtor. Unless previously effectuated by separate order entered by the
  Bankruptcy Court, entry of the Confirmation Order will constitute the Bankruptcy Court’s
  approval of the Debtor’s foregoing assumption of each of the Insurance Policies and all such
  Insurance Policies shall continue in full force and effect thereafter in accordance with their
  respective terms. Notwithstanding anything to the contrary contained in this Plan, confirmation
  of this Plan will not impair or otherwise modify any rights of the Debtor or the Reorganized
  Debtor under the Insurance Policies. To the extent that any Insurance Policy is not assumable, it
  will be Reinstated.

                                      ARTICLE VI.
                           PROVISIONS GOVERNING DISTRIBUTIONS

  A.     Dates of Distributions

          Except as otherwise provided in this Plan, on the Effective Date or as soon as reasonably
  practicable thereafter (or if a Claim is not an Allowed Claim or Equity Interest on the Effective
  Date, on the date that such Claim or Equity Interest becomes an Allowed Claim or Equity
  Interest, or as soon as reasonably practicable thereafter), each Holder of an Allowed Claim or
  Equity Interest against the Debtor shall receive the full amount of the distributions that this Plan
  provides for Allowed Claims or Allowed Equity Interests in the applicable Class and in the
  manner provided herein. If any payment or act under this Plan is required to be made or
  performed on a date that is not on a Business Day, then the making of such payment or the

                                                  35
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            4242
                                                                              of 61
                                                                                 of
                                        61



  performance of such act may be completed on the next succeeding Business Day, but shall be
  deemed to have been completed as of the required date. If and to the extent there are Disputed
  Claims or Equity Interests, distributions on account of any such Disputed Claims or Equity
  Interests shall be made pursuant to the provisions provided in this Plan. Except as otherwise
  provided in this Plan, Holders of Claims and Equity Interests shall not be entitled to interest,
  dividends or accruals on the distributions provided for therein, regardless of whether
  distributions are delivered on or at any time after the Effective Date.

          Upon the Effective Date, all Claims and Equity Interests against the Debtor shall be
  deemed fixed and adjusted pursuant to this Plan and none of the Debtor, the Reorganized Debtor,
  or the Claimant Trust will have liability on account of any Claims or Equity Interests except as
  set forth in this Plan and in the Confirmation Order. All payments and all distributions made by
  the Distribution Agent under this Plan shall be in full and final satisfaction, settlement and
  release of all Claims and Equity Interests against the Debtor and the Reorganized Debtor.

          At the close of business on the Distribution Record Date, the transfer ledgers for the
  Claims against the Debtor and the Equity Interests in the Debtor shall be closed, and there shall
  be no further changes in the record holders of such Claims and Equity Interests. The Debtor, the
  Reorganized Debtor, the Trustees, and the Distribution Agent, and each of their respective
  agents, successors, and assigns shall have no obligation to recognize the transfer of any Claims
  against the Debtor or Equity Interests in the Debtor occurring after the Distribution Record Date
  and shall be entitled instead to recognize and deal for all purposes hereunder with only those
  record holders stated on the transfer ledgers as of the close of business on the Distribution
  Record Date irrespective of the number of distributions to be made under this Plan to such
  Persons or the date of such distributions.

  B.     Distribution Agent

          Except as provided herein, all distributions under this Plan shall be made by the Claimant
  Trustee, as Distribution Agent, or by such other Entity designated by the Claimant Trustee, as a
  Distribution Agent on the Effective Date or thereafter. The Claimant Trustee, or such other
  Entity designated by the Claimant Trustee to be the Distribution Agent, shall not be required to
  give any bond or surety or other security for the performance of such Distribution Agent’s duties
  unless otherwise ordered by the Bankruptcy Court.

         The Distribution Agent shall be empowered to (a) effect all actions and execute all
  agreements, instruments, and other documents necessary to perform its duties under this Plan;
  (b) make all distributions contemplated hereby; (c) employ professionals to represent it with
  respect to its responsibilities; and (d) exercise such other powers as may be vested in the
  Distribution Agent by order of the Bankruptcy Court, pursuant to this Plan, or as deemed by the
  Distribution Agent to be necessary and proper to implement the provisions hereof.

          The Distribution Agent shall not have any obligation to make a particular distribution to a
  specific Holder of an Allowed Claim if such Holder is also the Holder of a Disputed Claim.




                                                  36
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            4343
                                                                              of 61
                                                                                 of
                                        61



  C.     Cash Distributions

         Distributions of Cash may be made by wire transfer from a domestic bank, except that
  Cash payments made to foreign creditors may be made in such funds and by such means as the
  Distribution Agent determines are necessary or customary in a particular foreign jurisdiction.

  D.     Disputed Claims Reserve

          As set forth in the Claimant Trust Agreement, the Claimant Trustee, as Distribution
  Agent, shall establish, fund, and maintain a reserve at the Claimant Trust. Any payments to be
  made under this Plan after the Effective Date shall be paid from the Disputed Claims Reserve as
  set forth in the Claimant Trust Agreement. Upon the resolution of all Disputed Claims, funds
  remaining in the Disputed Claims Reserve shall be allocated in the manner set forth in the
  Claimant Trust Agreement.

  E.     Rounding of Payments

          Whenever this Plan would otherwise call for, with respect to a particular Person, payment
  of a fraction of a dollar, the actual payment or distribution shall reflect a rounding of such
  fraction to the nearest whole dollar (up or down), with half dollars being rounded down. To the
  extent that Cash to be distributed under this Plan remains undistributed as a result of the
  aforementioned rounding, such Cash or stock shall be treated as “Unclaimed Property” under this
  Plan.

  F.     De Minimis Distribution

          Except as to any Allowed Claim that is Unimpaired under this Plan, none of the Debtor,
  the Reorganized Debtor, or the Distribution Agent shall have any obligation to make any Plan
  Distributions with a value of less than $100, unless a written request therefor is received by the
  Distribution Agent from the relevant recipient at the addresses set forth in ARTICLE VI.I hereof
  within 120 days after the later of the (i) Effective Date and (ii) the date such Claim becomes an
  Allowed Claim. De minimis distributions for which no such request is timely received shall
  revert to the Claimant Trust. Upon such reversion, the relevant Allowed Claim (and any Claim
  on account of missed distributions) shall be automatically deemed satisfied, discharged and
  forever barred, notwithstanding any federal or state escheat laws to the contrary.

  G.     Distributions on Account of Allowed Claims

         Except as otherwise agreed by the Holder of a particular Claim or as provided in this
  Plan, all distributions shall be made pursuant to the terms of this Plan and the Confirmation
  Order. Except as otherwise provided in this Plan, distributions to any Holder of an Allowed
  Claim shall, to the extent applicable, be allocated first to the principal amount of any such
  Allowed Claim, as determined for U.S. federal income tax purposes and then, to the extent the
  consideration exceeds such amount, to the remainder of such Claim comprising accrued but
  unpaid interest, if any (but solely to the extent that interest is an allowable portion of such
  Allowed Claim).


                                                 37
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            4444
                                                                              of 61
                                                                                 of
                                        61



  H.     General Distribution Procedures

          The Distribution Agent, shall make all distributions of Cash or other property required
  under this Plan, unless this Plan specifically provides otherwise. All Cash and other property
  held by the Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, for ultimate
  distribution under this Plan shall not be subject to any claim by any Person.

  I.     Address for Delivery of Distributions

          Distributions to Holders of Allowed Claims, to the extent provided for under this Plan,
  shall be made (1) at the addresses set forth in any written notices of address change delivered to
  the Debtor and the Distribution Agent; (2) at the address set forth on any Proofs of Claim Filed
  by such Holders (to the extent such Proofs of Claim are Filed in the Chapter 11 Case), (2), or (3)
  at the addresses in the Debtor’s books and records.

          If there is any conflict or discrepancy between the addresses set forth in (1) through (3) in
  the foregoing sentence, then (i) the address in Section (2) shall control; (ii) if (2) does not apply,
  the address in (1) shall control, and (iii) if (1) does not apply, the address in (3) shall control.

  J.     Undeliverable Distributions and Unclaimed Property

          If the distribution to the Holder of any Allowed Claim is returned to the Reorganized
  Debtor or the Claimant Trust as undeliverable, no further distribution shall be made to such
  Holder, and Distribution Agent shall not have any obligation to make any further distribution to
  the Holder, unless and until the Distribution Agent is notified in writing of such Holder’s then
  current address.

          Any Entity that fails to claim any Cash within six months from the date upon which a
  distribution is first made to such Entity shall forfeit all rights to any distribution under this Plan
  and such Cash shall thereafter be deemed an Claimant Trust Asset in all respects and for all
  purposes. Entities that fail to claim Cash shall forfeit their rights thereto and shall have no claim
  whatsoever against the Debtor’s Estate, the Reorganized Debtor, the Claimant Trust, or against
  any Holder of an Allowed Claim to whom distributions are made by the Distribution Agent.

  K.     Withholding Taxes

          In connection with this Plan, to the extent applicable, the Distribution Agent shall comply
  with all tax withholding and reporting requirements imposed on them by any Governmental Unit,
  and all distributions made pursuant to this Plan shall be subject to such withholding and
  reporting requirements. The Distribution Agent shall be entitled to deduct any U.S. federal, state
  or local withholding taxes from any Cash payments made with respect to Allowed Claims, as
  appropriate. As a condition to receiving any distribution under this Plan, the Distribution Agent
  may require that the Holder of an Allowed Claim entitled to receive a distribution pursuant to
  this Plan provide such Holder’s taxpayer identification number and such other information and
  certification as may be deemed necessary for the Distribution Agent to comply with applicable
  tax reporting and withholding laws. If a Holder fails to comply with such a request within one
  year, such distribution shall be deemed an unclaimed distribution. Any amounts withheld

                                                   38
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            4545
                                                                              of 61
                                                                                 of
                                        61



  pursuant hereto shall be deemed to have been distributed to and received by the applicable
  recipient for all purposes of this Plan.

  L.     Setoffs

          The Distribution Agent may, to the extent permitted under applicable law, set off against
  any Allowed Claim and any distributions to be made pursuant to this Plan on account of such
  Allowed Claim, the claims, rights and causes of action of any nature that the Debtor, the
  Reorganized Debtor, or the Distribution Agent may hold against the Holder of such Allowed
  Claim that are not otherwise waived, released or compromised in accordance with this Plan;
  provided, however, that neither such a setoff nor the allowance of any Claim hereunder shall
  constitute a waiver or release by the Debtor, the Reorganized Debtor, or the Claimant Trustee of
  any such claims, rights and causes of action that the Debtor, the Reorganized Debtor, or
  Claimant Trustee possesses against such Holder. Any Holder of an Allowed Claim subject to
  such setoff reserves the right to challenge any such setoff in the Bankruptcy Court or any other
  court with jurisdiction with respect to such challenge.

  M.     Surrender of Cancelled Instruments or Securities

         As a condition precedent to receiving any distribution pursuant to this Plan on account of
  an Allowed Claim evidenced by negotiable instruments, securities, or notes canceled pursuant to
  ARTICLE IV of this Plan, the Holder of such Claim will tender the applicable negotiable
  instruments, securities, or notes evidencing such Claim (or a sworn affidavit identifying the
  negotiable instruments, securities, or notes formerly held by such Holder and certifying that they
  have been lost), to the Distribution Agent unless waived in writing by the Distribution Agent.

  N.     Lost, Stolen, Mutilated or Destroyed Securities

          In addition to any requirements under any applicable agreement and applicable law, any
  Holder of a Claim or Equity Interest evidenced by a security or note that has been lost, stolen,
  mutilated, or destroyed will, in lieu of surrendering such security or note to the extent required
  by this Plan, deliver to the Distribution Agent: (i) evidence reasonably satisfactory to the
  Distribution Agent of such loss, theft, mutilation, or destruction; and (ii) such security or
  indemnity as may be required by the Distribution Agent to hold such party harmless from any
  damages, liabilities, or costs incurred in treating such individual as a Holder of an Allowed
  Claim or Equity Interest. Upon compliance with ARTICLE VI.N of this Plan as determined by
  the Distribution Agent, by a Holder of a Claim evidenced by a security or note, such Holder will,
  for all purposes under this Plan, be deemed to have surrendered such security or note to the
  Distribution Agent.




                                                 39
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            4646
                                                                              of 61
                                                                                 of
                                        61



                                   ARTICLE VII.
                        PROCEDURES FOR RESOLVING CONTINGENT,
                          UNLIQUIDATED AND DISPUTED CLAIMS

  A.     Filing of Proofs of Claim

         Unless such Claim appeared in the Schedules and is not listed as disputed, contingent, or
  unliquidated, or such Claim has otherwise been Allowed or paid, each Holder of a Claim was
  required to file a Proof of Claim on or prior to the Bar Date.

  B.     Disputed Claims

          Following the Effective Date, each of the Reorganized Debtor or the Claimant Trustee, as
  applicable, may File with the Bankruptcy Court an objection to the allowance of any Disputed
  Claim or Disputed Equity Interest or any other appropriate motion or adversary proceeding with
  respect thereto, which shall be litigated to Final Order or, at the discretion of the Reorganized
  Debtor or Claimant Trustee, as applicable, compromised, settled, withdrew or resolved without
  further order of the Bankruptcy Court, and (ii) unless otherwise provided in the Confirmation
  Order, the Reorganized Debtor or the Claimant Trust, as applicable, are authorized to settle, or
  withdraw any objections to, any Disputed Claim or Disputed Equity Interests following the
  Effective Date without further notice to creditors (other than the Entity holding such Disputed
  Claim or Disputed Equity Interest) or authorization of the Bankruptcy Court, in which event such
  Claim or Equity Interest shall be deemed to be an Allowed Claim or Equity Interest in the
  amount compromised for purposes of this Plan.

  C.     Procedures Regarding Disputed Claims or Disputed Equity Interests

          No payment or other distribution or treatment shall be made on account of a Disputed
  Claim or Disputed Equity Interest, even if a portion of the Claim is not disputed, unless and until
  such Disputed Claim or Disputed Equity Interest becomes an Allowed Claim or Equity Interests
  and the amount of such Allowed Claim or Equity Interest, as applicable, is determined by order
  of the Bankruptcy Court or by stipulation between the Reorganized Debtor or Claimant Trust, as
  applicable, and the Holder of the Claim or Equity Interest.

  D.     Allowance of Claims and Equity Interests

          Following the date on which a Disputed Claim or Disputed Equity Interest becomes an
  Allowed Claim or Equity Interest after the Distribution Date, the Distribution Agent shall make a
  distribution to the Holder of such Allowed Claim or Equity Interest in accordance with the Plan.

         1.      Allowance of Claims

          After the Effective Date and subject to the other provisions of this Plan, the Reorganized
  Debtor or the Claimant Trust, as applicable, will have and will retain any and all rights and
  defenses under bankruptcy or nonbankruptcy law that the Debtor had with respect to any Claim.
  Except as expressly provided in this Plan or in any order entered in the Chapter 11 Case prior to
  the Effective Date (including, without limitation, the Confirmation Order), no Claim or Equity
  Interest will become an Allowed Claim or Equity Interest unless and until such Claim or Equity
                                                  40
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            4747
                                                                              of 61
                                                                                 of
                                        61



  Interest is deemed Allowed under this Plan or the Bankruptcy Code or the Bankruptcy Court has
  entered an order, including, without limitation, the Confirmation Order, in the Chapter 11 Case
  allowing such Claim or Equity Interest.

         2.      Estimation

          Subject to the other provisions of this Plan, the Debtor, prior to the Effective Date, and
  the Reorganized Debtor or the Claimant Trustee, as applicable, after the Effective Date, may, at
  any time, request that the Bankruptcy Court estimate (a) any Disputed Claim or Disputed Equity
  Interest pursuant to applicable law and (b) any contingent or unliquidated Claim pursuant to
  applicable law, including, without limitation, section 502(c) of the Bankruptcy Code, and the
  Bankruptcy Court will retain jurisdiction under 28 U.S.C. §§ 157 and 1334 to estimate any
  Disputed Claim or Disputed Equity Interest, contingent Claim or unliquidated Claim, including
  during the litigation concerning any objection to any Claim or Equity Interest or during the
  pendency of any appeal relating to any such objection. All of the aforementioned objection,
  estimation and resolution procedures are cumulative and not exclusive of one another. Claims or
  Equity Interests may be estimated and subsequently compromised, settled, withdrawn or
  resolved by any mechanism approved by the Bankruptcy Court. The rights and objections of all
  parties are reserved in connection with any such estimation proceeding.

         3.      Disallowance of Claims

          Any Claims or Equity Interests held by Entities from which property is recoverable under
  sections 542, 543, 550, or 553 of the Bankruptcy Code, or that are a transferee of a transfer
  avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy
  Code, shall be deemed disallowed pursuant to section 502(d) of the Bankruptcy Code, and
  holders of such Claims or Interests may not receive any distributions on account of such Claims
  or Interests until such time as such Causes of Action against that Entity have been settled or a
  Bankruptcy Court Order with respect thereto has been entered and all sums due, if any, to the
  Reorganized Debtor or the Claimant Trust, as applicable, by that Entity have been turned over or
  paid to the Reorganized Debtor or the Claimant Trust, as applicable.

       EXCEPT AS OTHERWISE PROVIDED HEREIN OR AS AGREED TO BY THE
  DEBTOR, REORGANIZED DEBTOR, OR CLAIMANT TRUSTEE, AS APPLICABLE,
  ANY AND ALL PROOFS OF CLAIM FILED AFTER THE BAR DATE SHALL BE
  DEEMED DISALLOWED AND EXPUNGED AS OF THE EFFECTIVE DATE
  WITHOUT ANY FURTHER NOTICE TO OR ACTION, ORDER, OR APPROVAL OF
  THE BANKRUPTCY COURT, AND HOLDERS OF SUCH CLAIMS MAY NOT
  RECEIVE ANY DISTRIBUTIONS ON ACCOUNT OF SUCH CLAIMS, UNLESS SUCH
  LATE PROOF OF CLAIM HAS BEEN DEEMED TIMELY FILED BY A FINAL
  ORDER.

                                      ARTICLE VIII.
                                 EFFECTIVENESS OF THIS PLAN

  A.     Conditions Precedent to the Effective Date

         The Effective Date of this Plan will be conditioned upon the satisfaction or waiver by the
                                                 41
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            4848
                                                                              of 61
                                                                                 of
                                        61



  Debtor (and, to the extent such condition requires the consent of the Committee, the consent of
  the Committee with such consent not to be unreasonably withheld), pursuant to the provisions of
  ARTICLE VIII.B of this Plan of the following:

            This Plan and the Plan Documents, including the Claimant Trust Agreement and the
             Reorganized Limited Partnership Agreement, and all schedules, documents,
             supplements and exhibits to this Plan shall have been Filed in form and substance
             reasonably acceptable to the Debtor and the Committee.

            The Confirmation Order shall have been entered, not subject to stay pending appeal,
             and shall be in form and substance reasonably acceptable to the Debtor and the
             Committee. The Confirmation Order shall provide that, among other things, (i) the
             Debtor, the Reorganized Debtor, the Claimant Trustee, or the Litigation Trustee are
             authorized to take all actions necessary or appropriate to effectuate and consummate
             this Plan, including, without limitation, (a) entering into, implementing, effectuating,
             and consummating the contracts, instruments, releases, and other agreements or
             documents created in connection with or described in this Plan, (b) assuming the
             Executory Contracts and Unexpired Leases set forth in the Plan Supplement, (c)
             making all distributions and issuances as required under this Plan; and (d) entering
             into any transactions as set forth in the Plan Documents; (ii) the provisions of the
             Confirmation Order and this Plan are nonseverable and mutually dependent; (iii) the
             implementation of this Plan in accordance with its terms is authorized; (iv) pursuant
             to section 1146 of the Bankruptcy Code, the delivery of any deed or other instrument
             or transfer order, in furtherance of, or in connection with this Plan, including any
             deeds, bills of sale, or assignments executed in connection with any disposition or
             transfer of Assets contemplated under this Plan, shall not be subject to any Stamp or
             Similar Tax; and (v) the vesting of the Claimant Trust Assets in the Claimant Trust
             and the Reorganized Debtor Assets in the Reorganized Debtor, in each case as of the
             Effective Date free and clear of liens and claims to the fullest extent permissible
             under applicable law pursuant to section 1141(c) of the Bankruptcy Code except with
             respect to such Liens, Claims, charges and other encumbrances that are specifically
             preserved under this Plan upon the Effective Date.

            All documents and agreements necessary to implement this Plan, including without
             limitation, the Reorganized Limited Partnership Agreement, the Claimant Trust
             Agreement, and the New GP LLC Documents, in each case in form and substance
             reasonably acceptable to the Debtor and the Committee, shall have (a) been tendered
             for delivery, and (b) been effected by, executed by, or otherwise deemed binding
             upon, all Entities party thereto and shall be in full force and effect. All conditions
             precedent to such documents and agreements shall have been satisfied or waived
             pursuant to the terms of such documents or agreements.

            All authorizations, consents, actions, documents, approvals (including any
             governmental approvals), certificates and agreements necessary to implement this
             Plan, including, without limitation, the Reorganized Limited Partnership Agreement,
             the Claimant Trust Agreement, and the New GP LLC Documents, shall have been
             obtained, effected or executed and delivered to the required parties and, to the extent
                                                  42
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            4949
                                                                              of 61
                                                                                 of
                                        61



             required, filed with the applicable governmental units in accordance with applicable
             laws and any applicable waiting periods shall have expired without any action being
             taken or threatened by any competent authority that would restrain or prevent
             effectiveness or consummation of the Restructuring.

  B.     Waiver of Conditions

          The conditions to effectiveness of this Plan set forth in this ARTICLE VIII (other than
  that the Confirmation Order shall have been entered) may be waived in whole or in part by the
  Debtor (and, to the extent such condition requires the consent of the Committee, the consent of
  the Committee), without notice, leave or order of the Bankruptcy Court or any formal action
  other than proceeding to confirm or effectuate this Plan. The failure to satisfy or waive a
  condition to the Effective Date may be asserted by the Debtor regardless of the circumstances
  giving rise to the failure of such condition to be satisfied. The failure of the Debtor to exercise
  any of the foregoing rights will not be deemed a waiver of any other rights, and each right will be
  deemed an ongoing right that may be asserted at any time by the Debtor, the Reorganized
  Debtor, or the Claimant Trust, as applicable.

  C.     Effect of Non-Occurrence of Conditions to Effectiveness

          Unless waived as set forth in ARTICLE VIII.B, if the Effective Date of this Plan does not
  occur within twenty calendar days of entry of the Confirmation Order, the Debtor may withdraw
  this Plan and, if withdrawn, the Plan shall be of no further force or effect.

  D.     Dissolution of the Committee

          On the Effective Date, the Committee will dissolve, and the members of the Committee
  and the Committee’s Professionals will cease to have any role arising from or relating to the
  Chapter 11 Case, except in connection with final fee applications of Professionals for services
  rendered prior to the Effective Date (including the right to object thereto). The Professionals
  retained by the Committee and the members thereof will not be entitled to assert any fee claims
  for any services rendered to the Committee or expenses incurred in the service of the Committee
  after the Effective Date, except for reasonable fees for services rendered, and actual and
  necessary costs incurred, in connection with any applications for allowance of Professional Fees
  pending on the Effective Date or filed and served after the Effective Date pursuant to the Plan.
  Nothing in the Plan shall prohibit or limit the ability of the Debtor’s or Committee’s
  Professionals to represent either of the Trustees or to be compensated or reimbursed per the Plan
  and the Claimant Trust Agreement in connection with such representation.

                                  ARTICLE IX.
                 EXCULPATION, INJUNCTION AND RELATED PROVISIONS

  A.     General

          Notwithstanding anything contained in the Plan to the contrary, the allowance,
  classification and treatment of all Allowed Claims and Equity Interests and their respective
  distributions and treatments under the Plan shall take into account the relative priority and rights
  of the Claims and the Equity Interests in each Class in connection with any contractual, legal and
                                                  43
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            5050
                                                                              of 61
                                                                                 of
                                        61



  equitable subordination rights relating thereto whether arising under general principles of
  equitable subordination, section 510 of the Bankruptcy Code, or otherwise.

  B.     Discharge of Claims

          To the fullest extent provided under section 1141(d)(1)(A) and other applicable
  provisions of the Bankruptcy Code, except as otherwise expressly provided by this Plan or the
  Confirmation Order, all consideration distributed under this Plan will be in exchange for, and in
  complete satisfaction, settlement, discharge, and release of, all Claims and Equity Interests of
  any kind or nature whatsoever against the Debtor or any of its Assets or properties, and
  regardless of whether any property will have been distributed or retained pursuant to this Plan on
  account of such Claims or Equity Interests. Except as otherwise expressly provided by this Plan
  or the Confirmation Order, upon the Effective Date, the Debtor and its Estate will be deemed
  discharged and released under and to the fullest extent provided under section 1141(d)(1)(A) and
  other applicable provisions of the Bankruptcy Code from any and all Claims and Equity Interests
  of any kind or nature whatsoever, including, but not limited to, demands and liabilities that arose
  before the Confirmation Date, and all debts of the kind specified in section 502(g), 502(h), or
  502(i) of the Bankruptcy Code.

  C.     Exculpation

          To the maximum extent permitted by applicable law, no Exculpated Party will have or
  incur, and each Exculpated Party is hereby exculpated from, any claim, obligation, suit,
  judgment, damage, demand, debt, right, Cause of Action, remedy, loss, and liability for conduct
  occurring on or after the Petition Date in connection with or arising out of (i) the filing and
  administration of the Chapter 11 Case; (ii) the negotiation and pursuit of the Disclosure
  Statement, the Plan, or the solicitation of votes for, or confirmation of, the Plan; (iii) the funding
  or consummation of the Plan (including the Plan Supplement) or any related agreements,
  instruments, or other documents, the solicitation of votes on the Plan, the offer, issuance, and
  Plan Distribution of any securities issued or to be issued pursuant to the Plan, including the
  Claimant Trust Interests, whether or not such Plan Distributions occur following the Effective
  Date; (iv) the implementation of the Plan; and (v) any negotiations, transactions, and
  documentation in connection with the foregoing clauses (i)-(v); provided, however, the
  foregoing will not apply to any acts or omissions of an Exculpated Party arising out of or related
  to acts or omissions that constitute bad faith, fraud, gross negligence, criminal misconduct, or
  willful misconduct. This exculpation shall be in addition to, and not in limitation of, all other
  releases, indemnities, exculpations, any other applicable law or rules, or any other provisions of
  this Plan, including ARTICLE IV.C.2, protecting such Exculpated Parties from liability.

  D.     Releases by the Debtor

         On and after the Effective Date, each Released Party is deemed to be, hereby
  conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged by
  the Debtor and the Estate, in each case on behalf of themselves and their respective successors,
  assigns, and representatives, including, but not limited to, the Claimant Trust and the Litigation
  Sub-Trust from any and all Causes of Action, including any derivative claims, asserted on behalf
  of the Debtor, whether known or unknown, foreseen or unforeseen, matured or unmatured,

                                                   44
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            5151
                                                                              of 61
                                                                                 of
                                        61



  existing or hereafter arising, in law, equity, contract, tort or otherwise, that the Debtor or the
  Estate would have been legally entitled to assert in their own right (whether individually or
  collectively) or on behalf of the holder of any Claim against, or Interest in, a Debtor or other
  Person. Notwithstanding anything contained herein to the contrary, the foregoing release does
  not release (i) any obligations of any party under the Plan or any document, instrument, or
  agreement executed to implement the Plan, (ii) the rights or obligations of any current employee
  of the Debtor under any employment agreement or plan, (iii) the rights of the Debtor with respect
  to any confidentiality provisions or covenants restricting competition in favor of the Debtor
  under any employment agreement with a current or former employee of the Debtor, or (iv) any
  Causes of Action arising from willful misconduct, criminal misconduct, actual fraud, or gross
  negligence of such applicable Released Party as determined by Final Order of the Bankruptcy
  Court or any other court of competent jurisdiction.

  E.     Preservation of Rights of Action

         1.      Maintenance of Causes of Action

         Except as otherwise provided in this Plan, after the Effective Date, the Reorganized
  Debtor or the Claimant Trust will retain all rights to commence, pursue, litigate or settle, as
  appropriate, any and all Causes of Action included in the Reorganized Debtor Assets or Claimant
  Trust Assets, as applicable, whether existing as of the Petition Date or thereafter arising, in any
  court or other tribunal including, without limitation, in an adversary proceeding Filed in the
  Chapter 11 Case and, as the successors in interest to the Debtor and the Estate, may, and will
  have the exclusive right to, enforce, sue on, settle, compromise, transfer or assign (or decline to
  do any of the foregoing) any or all of the Causes of Action without notice to or approval from the
  Bankruptcy Court.

         2.      Preservation of All Causes of Action Not Expressly Settled or Released

          Unless a Cause of Action against a Holder of a Claim or an Equity Interest or other Entity
  is expressly waived, relinquished, released, compromised or settled in this Plan or any Final
  Order (including, without limitation, the Confirmation Order), such Cause of Action is expressly
  reserved for later adjudication by the Reorganized Debtor or Claimant Trust, as applicable
  (including, without limitation, Causes of Action not specifically identified or of which the
  Debtor may presently be unaware or that may arise or exist by reason of additional facts or
  circumstances unknown to the Debtor at this time or facts or circumstances that may change or
  be different from those the Debtor now believes to exist) and, therefore, no preclusion doctrine,
  including, without limitation, the doctrines of res judicata, collateral estoppel, issue preclusion,
  claim preclusion, waiver, estoppel (judicial, equitable or otherwise) or laches will apply to such
  Causes of Action as a consequence of the confirmation, effectiveness, or consummation of this
  Plan based on the Disclosure Statement, this Plan or the Confirmation Order, except where such
  Causes of Action have been expressly released in this Plan or any other Final Order (including,
  without limitation, the Confirmation Order). In addition, the right of the Reorganized Debtor or
  the Claimant Trust to pursue or adopt any claims alleged in any lawsuit in which the Debtor is a
  plaintiff, defendant or an interested party, against any Entity, including, without limitation, the
  plaintiffs or co-defendants in such lawsuits, is expressly reserved.


                                                  45
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            5252
                                                                              of 61
                                                                                 of
                                        61



  F.     Injunction

          Upon entry of the Confirmation Order, all holders of Claims and Equity Interests and
  other parties in interest, along with their respective Related Persons, shall be enjoined from
  taking any actions to interfere with the implementation or consummation of the Plan.

          Except as expressly provided in the Plan, the Confirmation Order, or a separate order of
  the Bankruptcy Court, all Entities who have held, hold, or may hold Claims against or Equity
  Interests in the Debtor (whether proof of such Claims or Equity Interests has been filed or not
  and whether or not such Entities vote in favor of, against or abstain from voting on the Plan or
  are presumed to have accepted or deemed to have rejected the Plan) and other parties in interest,
  along with their respective Related Persons, are permanently enjoined, on and after the Effective
  Date, with respect to such Claims and Equity Interests, from (i) commencing, conducting, or
  continuing in any manner, directly or indirectly, any suit, action, or other proceeding of any kind
  (including any proceeding in a judicial, arbitral, administrative or other forum) against or
  affecting the Debtor, the Independent Directors, the Reorganized Debtor, or the Claimant Trust
  or the property of any of the Debtor, the Independent Directors, the Reorganized Debtor, or the
  Claimant Trust, (ii) enforcing, levying, attaching (including any prejudgment attachment),
  collecting, or otherwise recovering by any manner or means, whether directly or indirectly, any
  judgment, award, decree, or order against the Debtor, the Independent Directors, the
  Reorganized Debtor, or the Claimant Trust or the property of any of the Debtor, the Independent
  Directors, the Reorganized Debtor, or the Claimant Trust, (iii) creating, perfecting, or otherwise
  enforcing in any manner, directly or indirectly, any encumbrance of any kind against the Debtor,
  the Independent Directors, the Reorganized Debtor, or the Claimant Trust or the property of any
  of the Debtor, the Independent Directors, the Reorganized Debtor, or the Claimant Trust, (iv)
  asserting any right of setoff, directly or indirectly, against any obligation due from the Debtor,
  the Independent Directors, the Reorganized Debtor, or the Claimant Trust or against property or
  interests in property of any of the Debtor, the Independent Directors, the Reorganized Debtor, or
  the Claimant Trust; and (v) acting or proceeding in any manner, in any place whatsoever, that
  does not conform to or comply with the provisions of the Plan.

         The injunctions set forth herein shall extend to any successors of the Debtor, the
  Reorganized Debtor, and the Claimant Trust and their respective property and interests in
  property.

         No Entity may commence or pursue a claim or cause of action of any kind against
  any Protected Party that arose from or is related to the Chapter 11 Case, the negotiation of
  this Plan, the administration of the Plan or property to be distributed under the Plan, the
  wind down of the business of the Debtor or Reorganized Debtor, the administration of the
  Claimant Trust, or the transactions in furtherance of the foregoing without the Bankruptcy
  Court (i) first determining, after notice, that such claim or cause of action represents a
  colorable claim of bad faith, criminal misconduct, willful misconduct, fraud, or gross
  negligence against a Protected Party and (ii) specifically authorizing such Entity to bring
  such claim against any such Plan Party. As set forth in ARTICLE XI, the Bankruptcy
  Court will have sole jurisdiction to adjudicate any such claim for which approval of the
  Bankruptcy Court to commence or pursue has been granted.

                                                  46
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            5353
                                                                              of 61
                                                                                 of
                                        61



  G.     Term of Injunctions or Stays

          Unless otherwise provided in this Plan, the Confirmation Order, or in a Final Order of the
  Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Case
  under section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the
  Confirmation Date, shall remain in full force and effect until the later of the Effective Date and
  the date indicated in the order providing for such injunction or stay.

                                         ARTICLE X.
                                    BINDING NATURE OF PLAN

          On the Effective Date, and effective as of the Effective Date, the Plan, including, without
  limitation, the provisions in ARTICLE IX, will bind, and will be deemed binding upon, all
  Holders of Claims against and Equity Interests in the Debtor and such Holder’s respective
  successors and assigns, to the maximum extent permitted by applicable law, notwithstanding
  whether or not such Holder will receive or retain any property or interest in property under the
  Plan. All Claims and Debts shall be fixed and adjusted pursuant to this Plan. The Plan shall also
  bind any taxing authority, recorder of deeds, or similar official for any county, state,
  Governmental Unit or parish in which any instrument related to the Plan or related to any
  transaction contemplated thereby is to be recorded with respect to nay taxes of the kind specified
  in Bankruptcy Code section 1146(a).

                                       ARTICLE XI.
                                  RETENTION OF JURISDICTION

          Pursuant to sections 105 and 1142 of the Bankruptcy Code and notwithstanding the entry
  of the Confirmation Order and the occurrence of the Effective Date, the Bankruptcy Court shall,
  after the Effective Date, retain such jurisdiction over the Chapter 11 Case and all Entities with
  respect to all matters related to the Chapter 11 Case, the Reorganized Debtor, the Claimant Trust,
  and this Plan as legally permissible, including, without limitation, jurisdiction to:

            allow, disallow, determine, liquidate, classify, estimate or establish the priority,
             secured, unsecured, or subordinated status of any Claim or Equity Interest, including,
             without limitation, the resolution of any request for payment of any Administrative
             Expense Claim and the resolution of any and all objections to the allowance or
             priority of any Claim or Equity Interest;

            grant or deny any applications for allowance of compensation or reimbursement of
             expenses authorized pursuant to the Bankruptcy Code or this Plan, for periods ending
             on or before the Effective Date; provided, however, that, from and after the Effective
             Date, the Reorganized Debtor shall pay Professionals in the ordinary course of
             business for any work performed after the Effective Date subject to the terms of this
             Plan and the Confirmation Order, and such payment shall not be subject to the
             approval of the Bankruptcy Court;

            resolve any matters related to the assumption, assignment or rejection of any
             Executory Contract or Unexpired Lease to which the Debtor is party or with respect

                                                  47
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            5454
                                                                              of 61
                                                                                 of
                                        61



            to which the Debtor, Reorganized Debtor, or Claimant Trust may be liable and to
            adjudicate and, if necessary, liquidate, any Claims arising therefrom, including,
            without limitation, any dispute regarding whether a contract or lease is or was
            executory or expired;

           make any determination with respect to a claim or cause of action against a Plan Party
            as set forth in ARTICLE IX;

           resolve any claim or cause of action against an Exculpated Party or Plan Party arising
            from or related to the Chapter 11 Case, the negotiation of this Plan, the administration
            of the Plan or property to be distributed under the Plan, the wind down of the business
            of the Debtor or Reorganized Debtor, or the transactions in furtherance of the
            foregoing;

           if requested by the Reorganized Debtor or the Claimant Trustee, authorize, approve,
            and allow any sale, disposition, assignment or other transfer of the Reorganized
            Debtor Assets or Claimant Trust Assets, including any break-up compensation or
            expense reimbursement that may be requested by a purchaser thereof; provided,
            however, that neither the Reorganized Debtor nor the Claimant Trustee shall be
            required to seek such authority or approval from the Bankruptcy Court unless
            otherwise specifically required by this Plan or the Confirmation Order;

           if requested by the Reorganized Debtor or the Claimant Trustee, authorize, approve,
            and allow any borrowing or the incurrence of indebtedness, whether secured or
            unsecured by the Reorganized Debtor or Claimant Trust; provided, however, that
            neither the Reorganized Debtor nor the Claimant Trustee shall be required to seek
            such authority or approval from the Bankruptcy Court unless otherwise specifically
            required by this Plan or the Confirmation Order;

           resolve any issues related to any matters adjudicated in the Chapter 11 Case;

           ensure that distributions to Holders of Allowed Claims and Allowed Equity Interests
            are accomplished pursuant to the provisions of this Plan;

           decide or resolve any motions, adversary proceedings, contested or litigated matters
            and any other Causes of Action that are pending as of the Effective Date or that may
            be commenced in the future, including approval of any settlements, compromises, or
            other resolutions as may be requested by the Debtor, the Reorganized Debtor, or the
            Litigation Trustee whether under Bankruptcy Rule 9019 or otherwise, and grant or
            deny any applications involving the Debtor that may be pending on the Effective Date
            or instituted by the Reorganized Debtor or Litigation Trustee after the Effective Date,
            provided that the Reorganized Debtor and the Litigation Trustee shall reserve the
            right to commence actions in all appropriate forums and jurisdictions;

           enter such orders as may be necessary or appropriate to implement, effectuate, or
            consummate the provisions of this Plan, the Plan Documents, and all other contracts,

                                                 48
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            5555
                                                                              of 61
                                                                                 of
                                        61



             instruments, releases, and other agreements or documents adopted in connection with
             this Plan, the Plan Documents, or the Disclosure Statement;

            resolve any cases, controversies, suits or disputes that may arise in connection with
             the implementation, effectiveness, consummation, interpretation, or enforcement of
             this Plan or any Entity’s obligations incurred in connection with this Plan;

            issue injunctions and enforce them, enter and implement other orders or take such
             other actions as may be necessary or appropriate to restrain interference by any Entity
             with implementation, effectiveness, consummation, or enforcement of this Plan,
             except as otherwise provided in this Plan;

            enforce the terms and conditions of this Plan and the Confirmation Order;

            resolve any cases, controversies, suits or disputes with respect to the release,
             exculpation, indemnification, and other provisions contained herein and enter such
             orders or take such others actions as may be necessary or appropriate to implement or
             enforce all such releases, injunctions and other provisions;

            enter and implement such orders or take such others actions as may be necessary or
             appropriate if the Confirmation Order is modified, stayed, reversed, revoked or
             vacated;

            resolve any other matters that may arise in connection with or relate to this Plan, the
             Disclosure Statement, the Confirmation Order, the Plan Documents, or any contract,
             instrument, release, indenture or other agreement or document adopted in connection
             with this Plan or the Disclosure Statement; and

            enter an order concluding or closing the Chapter 11 Case after the Effective Date.

                                       ARTICLE XII.
                                  MISCELLANEOUS PROVISIONS

  A.     Payment of Statutory Fees and Filing of Reports

          All outstanding Statutory Fees shall be paid on the Effective Date. All such fees payable,
  and all such fees that become due and payable, after the Effective Date shall be paid by the
  Reorganized Debtor when due or as soon thereafter as practicable until the Chapter 11 Case is
  closed, converted, or dismissed. The Claimant Trustee shall File all quarterly reports due prior to
  the Effective Date when they become due, in a form reasonably acceptable to the U.S. Trustee.
  After the Effective Date, the Claimant Trustee shall File with the Bankruptcy Court quarterly
  reports when they become due, in a form reasonably acceptable to the U.S. Trustee. The
  Reorganized Debtor shall remain obligated to pay Statutory Fees to the Office of the U.S.
  Trustee until the earliest of the Debtor’s case being closed, dismissed, or converted to a case
  under chapter 7 of the Bankruptcy Code.



                                                  49
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            5656
                                                                              of 61
                                                                                 of
                                        61



  B.     Modification of Plan

          Effective as of the date hereof and subject to the limitations and rights contained in this
  Plan: (a) the Debtor reserves the right, in accordance with the Bankruptcy Code and the
  Bankruptcy Rules, to amend or modify this Plan prior to the entry of the Confirmation Order
  with the consent of the Committee, such consent not to be unreasonably withheld; and (b) after
  the entry of the Confirmation Order, the Debtor may, after notice and hearing and entry of an
  order of the Bankruptcy Court, amend or modify this Plan, in accordance with section 1127(b) of
  the Bankruptcy Code or remedy any defect or omission or reconcile any inconsistency in this
  Plan in such manner as may be necessary to carry out the purpose and intent of this Plan.

  C.     Revocation of Plan

          The Debtor reserves the right to revoke or withdraw this Plan prior to the Confirmation
  Date and to File a subsequent chapter 11 plan with the consent of the Committee. If the Debtor
  revokes or withdraws this Plan prior to the Confirmation Date, then: (i) this Plan shall be null
  and void in all respects; (ii) any settlement or compromise embodied in this Plan, assumption of
  Executory Contracts or Unexpired Leases effected by this Plan and any document or agreement
  executed pursuant hereto shall be deemed null and void except as may be set forth in a separate
  order entered by the Bankruptcy Court; and (iii) nothing contained in this Plan shall:
  (a) constitute a waiver or release of any Claims by or against, or any Equity Interests in, the
  Debtor or any other Entity; (b) prejudice in any manner the rights of the Debtor or any other
  Entity; or (c) constitute an admission, acknowledgement, offer or undertaking of any sort by the
  Debtor or any other Entity.

  D.     Entire Agreement

         Except as otherwise described herein, this Plan supersedes all previous and
  contemporaneous negotiations, promises, covenants, agreements, understandings, and
  representations on such subjects, all of which have become merged and integrated into this Plan.

  E.     Closing of Chapter 11 Case

         The Claimant Trustee shall, after the Effective Date and promptly after the full
  administration of the Chapter 11 Case, File with the Bankruptcy Court all documents required by
  Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close the Chapter 11
  Case.

  F.     Successors and Assigns

          This Plan shall be binding upon and inure to the benefit of the Debtor and its successors
  and assigns, including, without limitation, the Reorganized Debtor and the Claimant Trustee.
  The rights, benefits, and obligations of any Person or Entity named or referred to in this Plan
  shall be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor,
  or assign of such Person or Entity.



                                                   50
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            5757
                                                                              of 61
                                                                                 of
                                        61



  G.     Reservation of Rights

           Except as expressly set forth herein, this Plan shall have no force or effect unless and
  until the Bankruptcy Court enters the Confirmation Order and the Effective Date occurs. Neither
  the filing of this Plan, any statement or provision contained herein, nor the taking of any action
  by the Debtor, the Reorganized Debtor, the Claimant Trustee, or any other Entity with respect to
  this Plan shall be or shall be deemed to be an admission or waiver of any rights of: (1) the
  Debtor, the Reorganized Debtor, or the Claimant Trustee with respect to the Holders of Claims
  or Equity Interests or other Entity; or (2) any Holder of a Claim or an Equity Interest or other
  Entity prior to the Effective Date.

          Neither the exclusion or inclusion by the Debtor of any contract or lease on any exhibit,
  schedule, or other annex to this Plan or in the Plan Documents, nor anything contained in this
  Plan, will constitute an admission by the Debtor that any such contract or lease is or is not an
  executory contract or lease or that the Debtor, the Reorganized Debtor, the Claimant Trustee, or
  their respective Affiliates has any liability thereunder.

         Except as explicitly provided in this Plan, nothing herein shall waive, excuse, limit,
  diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other rights of the
  Debtor, the Reorganized Debtor, or the Claimant Trustee under any executory or non-executory
  contract.

         Nothing in this Plan will increase, augment, or add to any of the duties, obligations,
  responsibilities, or liabilities of the Debtor, the Reorganized Debtor, or the Claimant Trustee, as
  applicable, under any executory or non-executory contract or lease.

           If there is a dispute regarding whether a contract or lease is or was executory at the time
  of its assumption under this Plan, the Debtor, the Reorganized Debtor, or the Claimant Trustee,
  as applicable, shall have thirty (30) days following entry of a Final Order resolving such dispute
  to alter their treatment of such contract.

  H.     Further Assurances

          The Debtor, the Reorganized Debtor, or the Claimant Trustee, as applicable, all Holders
  of Claims and Equity Interests receiving distributions hereunder, and all other Entities shall,
  from time to time, prepare, execute and deliver any agreements or documents and take any other
  actions as may be necessary or advisable to effectuate the provisions and intent of this Plan or
  the Confirmation Order. On or before the Effective Date, the Debtor shall File with the
  Bankruptcy Court all agreements and other documents that may be necessary or appropriate to
  effectuate and further evidence the terms and conditions hereof.

  I.     Severability

         If, prior to the Confirmation Date, any term or provision of this Plan is determined by the
  Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court will have the
  power to alter and interpret such term or provision to make it valid or enforceable to the
  maximum extent practicable, consistent with the original purpose of the term or provision held to
  be invalid, void, or unenforceable, and such term or provision will then be applicable as altered
                                                  51
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            5858
                                                                              of 61
                                                                                 of
                                        61



  or interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of
  the terms and provisions of this Plan will remain in full force and effect and will in no way be
  affected, impaired, or invalidated by such holding, alteration, or interpretation. The
  Confirmation Order will constitute a judicial determination and will provide that each term and
  provision of this Plan, as it may have been altered or interpreted in accordance with the
  foregoing, is valid and enforceable pursuant to its terms.

  J.     Service of Documents

          All notices, requests, and demands to or upon the Debtor, the Reorganized Debtor, or the
  Claimant Trustee to be effective shall be in writing and, unless otherwise expressly provided
  herein, shall be deemed to have been duly given or made when actually delivered or, in the case
  of notice by facsimile transmission, when received and telephonically confirmed, addressed as
  follows:

                If to the Claimant Trust:

                [________]
                Telephone: [________]
                Facsimile: [________]
                Attention: [________]

                If to the Debtor:

                Highland Capital Management, L.P.
                300 Crescent Court, Suite 700
                Dallas, Texas 75201
                Telephone: [________]
                Facsimile: [________]
                Attention: James P. Seery, Jr.

                with copies to:

                Pachulski Stang Ziehl & Jones LLP
                10100 Santa Monica Blvd., 13th Floor
                Los Angeles, CA 90067
                Telephone: (310) 277-6910
                Facsimile: (310) 201-0760
                Attn: Jeffrey N. Pomerantz, Esq.
                       Ira D. Kharasch, Esq.
                       Gregory V. Demo, Esq.

                If to the Reorganized Debtor:

                Highland Capital Management, L.P.
                Telephone: [________]
                Facsimile: [________]
                Attention: James P. Seery, Jr.
                                               52
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            5959
                                                                              of 61
                                                                                 of
                                        61



                 with copies to:

                 Pachulski Stang Ziehl & Jones LLP
                 10100 Santa Monica Blvd., 13th Floor
                 Los Angeles, CA 90067
                 Attn: Jeffrey N. Pomerantz, Esq.
                        Ira D. Kharasch, Esq.
                        Gregory V. Demo, Esq.

  K.     Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of the
         Bankruptcy Code

          To the extent permitted by applicable law, pursuant to section 1146(a) of the Bankruptcy
  Code, any transfers of property pursuant hereto shall not be subject to any Stamp or Similar Tax
  or governmental assessment in the United States, and the Confirmation Order shall direct the
  appropriate federal, state or local governmental officials or agents or taxing authority to forego
  the collection of any such Stamp or Similar Tax or governmental assessment and to accept for
  filing and recordation instruments or other documents pursuant to such transfers of property
  without the payment of any such Stamp or Similar Tax or governmental assessment. Such
  exemption specifically applies, without limitation, to (i) all actions, agreements and documents
  necessary to evidence and implement the provisions of and the distributions to be made under
  this Plan; (ii) the maintenance or creation of security or any Lien as contemplated by this Plan;
  and (iii) assignments, sales, or transfers executed in connection with any transaction occurring
  under this Plan.

  L.     Governing Law

           Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other federal
   law is applicable, or to the extent that an exhibit or schedule to this Plan provides otherwise,
   the rights and obligations arising under this Plan shall be governed by, and construed and
   enforced in accordance with, the laws of Texas, without giving effect to the principles of
   conflicts of law of such jurisdiction; provided, however, that corporate governance matters
   relating to the Debtor, the Reorganized Debtor, New GP LLC, or the Claimant Trust, as
   applicable, shall be governed by the laws of the state of organization of the Debtor, the
   Reorganized Debtor, New GP LLC, or the Claimant Trustee, as applicable.

  M.     Tax Reporting and Compliance

          The Debtor is hereby authorized to request an expedited determination under
  section 505(b) of the Bankruptcy Code of the tax liability of the Debtor is for all taxable periods
  ending after the Petition Date through, and including, the Effective Date.

  N.     Exhibits and Schedules

       All exhibits and schedules to this Plan, if any, including the Exhibits and the Plan
  Documents, are incorporated and are a part of this Plan as if set forth in full herein.


                                                  53
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            6060
                                                                              of 61
                                                                                 of
                                        61



  O.     Controlling Document

         In the event of an inconsistency between this Plan and any other instrument or document
  created or executed pursuant to this Plan, or between this Plan and the Disclosure Statement, this
  Plan shall control. The provisions of this Plan, the Disclosure Statement, and any Plan
  Document, on the one hand, and of the Confirmation Order, on the other hand, shall be construed
  in a manner consistent with each other so as to effectuate the purposes of each; provided,
  however, that if there is determined to be any inconsistency between any provision of this Plan,
  the Disclosure Statement, and any Plan Document, on the one hand, and any provision of the
  Confirmation Order, on the other hand, that cannot be so reconciled, then, solely to the extent of
  such inconsistency, the provisions of the Confirmation Order shall govern, and any such
  provisions of the Confirmation Order shall be deemed a modification of this Plan, the Disclosure
  Statement, and the Plan Documents, as applicable.

                              [Remainder of Page Intentionally Blank]




                                                 54
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1079
                       1796-2
                           Filed
                              Filed
                                 09/21/20
                                    01/22/21Entered
                                              Entered
                                                    09/21/20
                                                      01/22/21
                                                             17:23:29
                                                               16:43:17Page
                                                                         Page
                                                                            6161
                                                                              of 61
                                                                                 of
                                        61



   Dated: September 21, 2020
                                             Respectfully submitted,

                                             HIGHLAND CAPITAL MANAGEMENT, L.P.

                                                By:
                                                  James P. Seery, Jr.
                                                  Chief Executive Officer and Chief
                                                  Restructuring Officer

  Prepared by:

  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717)
  Ira D. Kharasch (CA Bar No. 109084)
  Gregory V. Demo (NY Bar No. 5371992)
  10100 Santa Monica Boulevard, 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760
  Email: jpomerantz@pszjlaw.com
          ikharasch@pszjlaw.com
          gdemo@pszjlaw.com

  and

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward (TX Bar No. 24044908)
  Zachery Z. Annable (TX Bar No. 24053075)
  10501 N. Central Expy, Ste. 106
  Dallas, TX 75231
  Telephone: (972) 755-7100
  Facsimile: (972) 755-7110
  Email: MHayward@HaywardFirm.com
          ZAnnable@HaywardFirm.com

  Counsel for the Debtor and Debtor-in-Possession




  DOCS_NY:40509.20 36027/002
